EXHIBIT 10.1




LIMITED LIABILITY COMPANY OPERATING AGREEMENT

OF

INLAND DIVERSIFIED/VLASS TEMPLE TERRACE JV, LLC







THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT (this "Agreement") OF INLAND
DIVERSIFIED/VLASS TEMPLE TERRACE JV, LLC, a Delaware limited liability company
(the "Company") is made and entered into on March 31, 2010 (the "Execution
Date"), by and between INLAND DIVERSIFIED TEMPLE TERRACE MEMBER L.L.C., a
Delaware limited liability company, having an address at c/o 2901 Butterfield
Road, Oak Brook, Illinois  60523 ("Inland Member"); and VLASS TEMPLE TERRACE,
LLC, a Georgia limited liability company, having an address at c/o Meridian
Buckhead, 3334 Peachtree Road, Suite 1703, Atlanta, Georgia ("Vlass Member").
 Inland Member and Vlass Member are sometimes hereinafter collectively referred
to as the "Members" and individually as a "Member".




W I T N E S S E T H:




WHEREAS:

A.

Vlass Member is the "Master Developer" under  that certain City of Temple
Terrace Master Developer's Agreement dated as of June 30, 2009, with the City of
Temple Terrace, as "City" (the "City"), as amended by First Amendment to Master
Developer's Agreement dated as of November 30, 2009 (as so amended, the
"Developer's Agreement"), pursuant to which the City conveyed to Master
Developer certain improved and unimproved lands containing approximately
twenty-nine (29) acres located within the municipal bounds of the City of Temple
Terrace, Hillsborough County Florida ("Developer's Property") as more
particularly shown on the drawing attached as Exhibit A to the Developer's
Agreement, which Developer's Property is compromised of three (3) components
referred to as "Area A", "Area B" and "Area C", each as more particularly
described on Exhibit A-1, Exhibit A-2 and Exhibit A-3, respectively, attached to
the Developer's Agreement, and in consideration of the Developer's Property
conveyance, Vlass Member entered into certain agreements respecting
redevelopment, ownership, use and operation of, and revenues from portions of,
the Developer's Property ("Redevelopment Obligations").  The Redevelopment
Obligations pertaining to the Area A - Phase I Property hereafter described are
herein referred to as the "Area A - Phase I Redevelopment Obligations".

B.

On and subject to the terms and conditions herein expressed, Inland Member and
Vlass Member desire that the Company develop a portion of Developer's Property
more








1.







125165.12




particularly described in Exhibit "A" attached hereto and by this reference made
a part hereof (the "Area A - Phase I Land"; with the balance of Developer's
Property, exclusive of the Area A - Phase I Land, being the "Vlass Member's
Property" for purposes hereof), with the Company being responsible to assume and
perform the Area A – Phase I Redevelopment Obligations under the Developer's
Agreement as they pertain to the Area A - Phase I Land and improvements now or
hereafter located thereon (collectively, the "Area A - Phase I Property").

C.

To that end, the Company has been formed to acquire the Area A - Phase I
Property for the purpose of redeveloping the Area A - Phase I Property in
accordance with the Area A - Phase I Redevelopment Obligations ("Area A - Phase
I Redevelopment"). Such Area A - Phase I Redevelopment of the Area A - Phase I
Property is sometimes referred to herein as the "Project."

D.

The Company was formed pursuant to the Certificate of Formation (the
"Certificate of Formation") filed with the Secretary of State of the State of
Delaware (the "Secretary of State") on ______________, 2010.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and subject to the terms and conditions hereof
(including specifically, but without limitation, those set forth in Article 12
below), the parties hereto agree as follows:




ARTICLE 1.  DEFINED TERMS

In addition to the defined terms above set forth and other terms defined
throughout the text of this Agreement, the following terms shall have the
definitions hereinafter indicated whenever used in this Agreement with initial
capital letters:

Section 1.1

"Act" means the Delaware Limited Liability Company Act, as previously or
hereafter amended.

Section 1.2

"Adjusted Capital Account" means, with respect to any Member, the balance in
such Member's Capital Account as of the end of the relevant fiscal year, after
giving effect to the following adjustments:

(a)

add any amounts which such Member is obligated to restore pursuant to this
Agreement or is deemed to be obligated to restore pursuant to Treasury
Regulation Section 1.704-1(b)(2)(ii)(c) or the penultimate sentence of each of
Treasury Regulation Sections 1.704-2(i)(5) and 1.704-2(g)(1); and

(b)

subtract the items described in Treasury Regulation Section
1.704-1(b)(2)(ii)(d)(4), (5) and (6).








2.







125165.12




Section 1.3

"Adjusted Capital Account Deficit" means, with respect to any Member, the
deficit balance, if any, in such Member's Adjusted Capital Account.

Section 1.4

"Affiliate" means a Person that directly or indirectly, through one or more
intermediaries, has voting control of or has its voting controlled by, or is
under common voting control with, the Person specified.

Section 1.5

"Base Rent" means, with respect to any Project Lease, the base or minimum or
fixed rent payable thereunder, exclusive of any (i) percentage rent, (ii) tax,
CAM, insurance or other reimbursement or escalation costs, and/or (iii) "cost of
living" or similar adjustment (except for any such adjustment that has been
already made and is in effect).

Section 1.6

"Capital Account" is defined in Section 3.7.

Section 1.7

"Capital Contribution" means, with respect to any Member, the amount of any
money, including all Initial Capital Contributions, Additional Capital
Contributions, Inland Required Additional Contributions and Inland Final Capital
Contribution, as applicable, contributed to the Company by such Member, as well
as the initial Gross Asset Value of any property (other than money) contributed
to the Company by such Member.

Section 1.8

"Capital Proceeds" means the net proceeds derived by the Company as a result of
a Capital Transaction determined as follows: (i) in the case of any borrowing or
refinancing, the gross amount of such borrowing or refinancing, less all costs
and expenses incurred by the Company in connection with the borrowing or
refinancing, less any third party loans repaid with such proceeds, and less all
allocations to reserves deemed prudent by the Managers, (ii) in the case of a
sale or other disposition of any asset, the gross amount of such sale proceeds
less any costs or expenses incurred by the Company, or payable specifically out
of the proceeds of such sale (including any repayment of any indebtedness
required to be repaid as a result of such sale), and less all allocations to
reserves deemed prudent by the Managers, (iii) in the case of any insurance or
condemnation recovery, the gross amount of any such proceeds, less any costs and
expenses incurred by the Company in conjunction with the recovery thereof, less
any amounts paid or set aside by the Managers in reserve for payment of any
restoration of the Project relating to the event giving rise to such recovery
and (iv) any revenue previously set aside from Capital Proceeds by the Managers
which are deemed available for distribution by the Managers.

Section 1.9

"Capital Transaction" means a transaction pursuant to which (i) the Company
finances or refinances the Project or any portion thereof, (ii) all or any
portion of the Project is sold, condemned, exchanged or otherwise disposed of,
(iii) insurance proceeds or other damages in respect of the Project are
recovered by the Company, or (iv) any other transaction which, in accordance
with generally accepted accounting principles, is considered capital in nature.

Section 1.10

"Code" means the Internal Revenue Code of 1986, as previously or hereafter
amended.








3.







125165.12




Section 1.11

"Company" means the limited liability company governed by the terms of this
Agreement.

Section 1.12

"Company Minimum Gain" means "partnership minimum gain" as defined in Treasury
Regulation Section 1.704-2(d).

Section 1.12.1.  "Construction and Site Management Fees" means the construction
and site management fees stipulated in the Development Budget as payable in
connection with development of the Project, fifty percent (50%) of which fees
shall be paid to Inland Member or its designee and fifty percent (50%) of which
fees shall be paid to Vlass Member, in each case in equal monthly installments
over an eight (8) month period with the first payment being made on the date the
first construction draw is paid.  

Section 1.13

"Depreciation" means, for each fiscal year or other period, an amount equal to
the federal income tax depreciation, amortization or other cost recovery
deduction allowable with respect to an asset for such year or other period,
except that if the Gross Asset Value of an asset differs from its adjusted basis
for federal income tax purposes at the beginning of such year or other period,
Depreciation shall be an amount which bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization or other
cost recovery deduction for such year or other period bears to such beginning
adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year is
zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the Managers.

Section 1.14

"Development Budget" shall mean that certain budget for the development of the
Project attached hereto as Exhibit "C", which has been approved by Inland Member
and Vlass Member, as amended from time to time in accordance with the terms of
this Agreement.

Section 1.15

"Dissolution Event" means any event specified in Section 10.2 that results in
the dissolution and winding up of the Company.

Section 1.15.1.  "Diversified" means Inland Diversified Real Estate Trust, Inc.

Section 1.16

"Effective Date" shall be and mean the date determined in accordance with
Section 12.1 below.   

Section 1.17

"Encumbrance" means a pledge, alienation, mortgage, hypothecation, encumbrance
or similar collateral assignment by any other means, whether for value or no
value and whether voluntary or involuntary (including, without limitation, by
operation of law or by judgment, levy, attachment, garnishment, bankruptcy or
other legal or equitable proceedings).

Section 1.18

"Entity" means any general partnership, limited partnership, limited liability
partnership, corporation, limited liability company, joint venture, trust,
business trust, cooperative or association.








4.







125165.12




Section 1.19

"Event of Bankruptcy" means, with respect to any Person:

(a)

The entry of a decree or order for relief by a court having jurisdiction in
respect of such Person in an involuntary case under the Federal bankruptcy laws,
as now or hereafter constituted, or any other applicable Federal or State
bankruptcy, insolvency or similar law, or the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or other similar
official) for such Person or for any substantial part of its property, or the
entry of any order for the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
sixty (60) consecutive days; or

(b)

The commencement by such Person of a voluntary case under the Federal bankruptcy
laws, as now constituted or hereafter amended, or any other applicable Federal
or State bankruptcy, insolvency or similar law, or the consent by such Person to
the appointment of or the taking of possession by a receiver, liquidator,
assignee, trustee, custodian, sequestrator (or other similar official) for such
Person or for any substantial part of its property, or the making by such Person
of any assignment for the benefit of creditors, or the taking of action by such
Person in furtherance of any of the foregoing; or

(c)

The commencement against such Person of an involuntary case under the Federal
Bankruptcy Code which has not been vacated, discharged or bonded within sixty
(60) consecutive days; or

(d)

The admission in writing by such Person of its inability to pay its debts as
they become due.

Section 1.19.1.  "Execution Date" is defined in the Preamble of this Agreement.

Section 1.19.2.  "Existing Tenants" means tenants commonly known as  Sweetbay,
Radio Shack, and Rainbow all of which tenants are currently leasing space at the
Area A - Phase I Property.

Section 1.20

"Gross Asset Value" means, with respect to any asset, the asset's adjusted basis
for federal income tax purposes, except as follows:

(a)

The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset, as determined by the
Managers (it being agreed that the value ascribed to the Project Rights and
Burdens is included in the Vlass Member Initial Capital Contributions).  

(b)

The Gross Asset Values of all Company assets shall be adjusted to equal their
respective gross fair market values, as determined by the Managers, immediately
prior to the following times:

(i)

the acquisition of an additional interest in the Company by a new or existing
Member, if the Managers reasonably determine that such adjustment is necessary
or appropriate to reflect the relative economic interests of the Members in the
Company;








5.







125165.12




(ii)

the distribution by the Company to a Member of more than a de minimis amount of
Company property as consideration for an interest in the Company, if the
Managers reasonably determine that such adjustment is necessary or appropriate
to reflect the relative economic interests of the Members in the Company;

(iii)

the liquidation of the Company within the meaning of Regulations Section
1.704-1(b)(2)(ii)(g); and

(iv)

at such other times as the Managers shall reasonably determine necessary or
advisable in order to comply with Regulations Sections 1.704-1(b) and 1.704-2.

(c)

The Gross Asset Value of any Company asset distributed to a Member shall be the
gross fair market value of such asset on the date of distribution as determined
by the Managers.

(d)

The Gross Asset Values of Company assets shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1 (b)(2)(iv)(m); provided, however, that Gross Asset
Values shall not be adjusted pursuant to this Section 1.21(d) to the extent that
the Managers determine that an adjustment pursuant to Section 1.21(b) is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this Section 1.21(d).

Section 1.21

"Initial Net Operating Income" means the number shown as the Net Operating
Income for the Project as of the Effective Date hereof, which number and
calculation thereof is set forth on the Proforma attached hereto as Exhibit “D”.
 The Initial Net Operating Income, as increased based on all Net Operating
Income Additions, is referred to herein as the "Project Net Operating Income."

Section 1.21.1.  "Inland Manager" means initially Inland Member, or any other
Person who shall be appointed as a Manager by Inland Member pursuant to this
Agreement.

Section 1.22

"Invested Capital" means with respect to any Member, as of a date of reference,
the total amount of the Initial Capital Contribution, any Additional Capital
Contributions, Inland Required Additional Contributions under Article 3 hereof
and the Inland Final Capital Contribution under Section 8.4 hereof, all as
applicable, with respect to such Member, reduced (but not below zero) by the
aggregate amount of any prior distributions of Capital Proceeds to such Member
pursuant to Section 5.3.

Section 1.23  "Land Acquisition and Development Costs" means all costs paid,
attributed to or expected to be incurred by the Company in connection with or
related to the following (which costs are set forth on the Development Budget
attached hereto as Exhibit “C”): (i) the Vlass Member's Initial Capital
Contributions, as set forth in Section








6.







125165.12




3.1(a), including without limitation, the contribution of the Area A - Phase I
Property to the Company (ii) the obtaining of all necessary approvals for
development and construction of the Project and the formation of the Company all
in accordance with the Development Budget, (iii) any amounts advanced by Vlass
or paid by the Company in connection with the satisfaction of the Area A - Phase
I Redevelopment Obligations except for Site Improvement Work which is the sole
responsibility of the Vlass Member, (iv) all costs advanced by Vlass or paid by
the Company to obtain title insurance, recording fees, surveys, environmental
reports, traffic studies, and all costs and fees of lawyers representing the
Company with respect to matters related to the Project (but excluding any costs
and fees of lawyers representing any Member individually), architects, engineers
and other professionals (including without limitation any of same expended for
"due diligence"), (v) all costs of permits and approvals, including without
limitation any so-called "concurrency" costs or fees which are disclosed, (vi)
amounts paid to the City to induce the City to release certain entitlements to
revenue sharing provided by the Developer's Agreement with respect to the Area A
- Phase I Property or any other portion of Vlass Member's Property necessary to
permit development of the Project (but only to the extent reflected in the
Development Budget) and (vii) any other sums paid to the City as an inducement
to the City to execute and deliver the Second Amendment to the Developer's
Agreement hereafter described (again, but only to the extent reflected in the
Development Budget attached hereto as Exhibit “C”).

Section 1.24

"Leasing Commissions" means all amounts payable by the Company to third party
brokers, or a Member or Affiliate in connection with leasing of space in the
Project to Project Tenants as set forth in Leasing Agreement attached hereto as
Exhibit "H" (the "Leasing Agreement"). No Leasing Commissions shall be paid with
respect to Existing Tenants.  

Section 1.25

Intentionally Deleted.

Section 1.26

"Main Street Extension" means a strip of land adjoining the Area A - Phase I
Land along its northerly boundary and running from such common boundary north to
Bullard Parkway, located generally as shown on the Site Plan.  As part of the
Site Improvement Work associated with the Project and the Area A - Phase I
Redevelopment Obligations, Vlass Member, at its sole cost, will construct a new
"Main Street" for Area A of the Developer's Property within the Main Street
Extension and a corresponding portion of the Area A - Phase I Land also shown as
"Main Street Area" on the Site Plan.  

Section 1.27

"Manager" means any Person who is appointed as a Manager of the Company in
accordance with this Agreement and applicable law.  Initially, there shall be
two (2) Managers, who shall be Inland Manager and Vlass Manager.  The Inland
Manager has been appointed by Inland Member, and the Vlass Manager has been
appointed by Vlass Member.  

Section 1.28

"Members" mean, collectively, Inland Member and Vlass Member; and/or any other
Person who is hereafter admitted as a member of the Company in accordance with
this Agreement and applicable law.  

Section 1.29

"Member Loan" is defined in Section 3.3.








7.







125165.12




Section 1.30

"Member Minimum Gain" means minimum gain attributable to "partner non-recourse
debt" determined in accordance with Treasury Regulation Section 1.704-2(i).

Section 1.31

"Member Nonrecourse Debt" means "partner nonrecourse debt" as defined in
Treasury Regulation Section 1.704-2(b)(4).

Section 1.32

"Member Nonrecourse Deductions" means "partner nonrecourse deductions" as
defined in Treasury Regulation Section 1.704-2(i)(2).

Section 1.33

"Membership Interest" means the interest, as a Member, of any Person in the
Company.

Section 1.34  "Net Cash Flow" means, with respect to any fiscal year or other
accounting period designated by the Managers, all cash revenues derived from
operations of the Company (excluding Capital Contributions and Capital Proceeds,
proceeds from any Member Loan or any other loan and tenant security deposits
unless and until such security deposits are applied against a tenant default),
and reasonable amounts previously set aside as reserves that the Managers
determine are no longer necessary for such purpose, less the following payments
and expenditures to the extent the same are made from such cash revenues
received by the Company and included in the Proforma: (i) all principal and
interest payments on mortgages and other indebtedness of the Company and all
other sums paid to lenders; (ii) expenditures (other than from funds previously
reserved by the Members for contingencies) to acquire, improve, replace or
repair capital assets; (iii) all cash expenditures incurred incident to the
operation of the Company's business (including, without limitation, real estate
taxes, common area expenses, utility costs, building repair and maintenance
costs, and payment of the Area A - Phase I Redevelopment Obligations,
Construction and Site Management Fees, Property Management Fees, and Leasing
Commissions to Members or their Affiliates as set forth in this Agreement); (iv)
additions to any replacement reserves; and (v) reasonable reserves for
contingencies as established by the Managers and included in the Proforma.  

Section 1.35

"Net Operating Income Addition" means, at any date in time a number equal to the
annual Base Rent and operating expense, tax and insurance reimbursements (“CAM”)
actually received under any Project Lease entered into after the Effective Date,
less the sum of all of the following cash operating expenses: (a) three and one
half percent (3.5%) of such Base Rent and CAM, as an agreed Property Management
Fee, (b) all actual expenses required to operate the Property (c) an agreed
replacement reserve equal to $.20 per square foot of area leased pursuant to
such Project Lease and (d) any other reserves maintained by the Company, any and
all as determined on a per square foot per annum basis and as pertain to the
area leased pursuant to such Project Lease.  Net Operating Income Addition for a
given Project Lease shall be calculated in accordance with the foregoing
sentence and included in Project Net Operating Income on the first date upon
which the tenant under such Project Lease is in occupancy with a commenced
obligation to pay Base Rent and Base Rent has actually been received.  








8.







125165.12




Section 1.36

"Non Credit Tenant" means any Project Tenant whose credit rating is less than
BBB by Standard & Poor's, or less than Baa2 by Moody's, or whose credit is not
rated by either Standard & Poor's or Moody's; provided that regardless of its
credit rating, the following will not be deemed a Non Credit Tenant:  any
Project Tenant occupying space pursuant to a so called "triple net ground lease"
who has constructed leasehold improvements with a value not less than four times
the annual base rent under such ground lease.

Section 1.37

"Nonrecourse Deductions" means deductions as described in Treasury Regulation
Section 1.704-2(c).

Section 1.38

"Offsite Improvement Costs" means all direct and indirect costs (including,
without limitation, costs of materials, labor, permits, fees and surveyors,
engineers, and other professionals) that are to be incurred solely by Vlass
Member to provide Offsite Improvements, subject to the provisions of the
Developer's Agreement. Vlass Member shall not receive credit for or be
reimbursed by the Company in connection with the Offsite Improvement Costs.

Section 1.39

"Offsite Improvements" means any new, relocated or enhanced drainage or other
utility lines or facilities, roads, landscaping, traffic signals or other work
or improvements to public or private property outside the Area A - Phase I
Property required as a condition of or in connection with development of the
Area A - Phase I Property by the Developer's Agreement (including, without
limitation, construction of the Main Street Extension).

Section 1.41.1.  "Operating Budget" means the operating budget for the Company
(which shall include the amount of any reserve) which shall be approved annually
by unanimous written consent of the Members.      

Section 1.40

"Percentage Interest" means, with respect to any Member, such Member's
particular share of various rights, benefits, duties and obligations by virtue
of being a Member of the Company and holding an interest in the Company.  The
Percentage Interest shall not be used to allocate profits and losses for tax
purposes or other economic rights of the Members hereunder.  Notwithstanding the
respective Percentage Interest of each Member, decisions requiring the approval
of the Members hereunder shall require unanimous approval of the Members, rather
than a majority vote.  The initial Percentage Interest of each of the Members
shall be:      

Inland Member

49%;

Vlass Member

51%.




Section 1.41

"Person" means and includes any individual or Entity.




Section 1.42

"Profits" and "Losses" means for each fiscal year or other period an amount
equal to the Company's taxable income or loss with respect to the relevant
period,








9.







125165.12




determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

(a)

Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits and Losses pursuant to this
Section 1.45 shall be added to such taxable income or loss;

(b)

Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(b), and not otherwise taken into account in computing
Profits or Losses pursuant to this Section 1.45, shall be subtracted from such
taxable income or loss;

(c)

If the Gross Asset Value of any Company asset is adjusted pursuant to Section
1.20(b) or Section 1.20(c), the amount of such adjustment shall be taken into
account in the taxable year of adjustment as gain or loss from the disposition
of such asset for purposes of computing Profits or Losses;

(d)

Gain or loss resulting from any disposition of Company property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

(e)

In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such fiscal year or other period, computed
in accordance with Section 1.15;

(f)

To the extent an adjustment to the adjusted tax basis of any asset included in
Company assets pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Member's interest, the amount of such adjustment shall
be treated as an item of gain (if the adjustment increases the basis of the
asset) or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account for the purposes of
computing Profits and Losses;

(g)

Notwithstanding any other provision of this Section 1.43, any items of income,
gain, loss or deduction which are specially allocated pursuant to Article 6
shall not be taken into account in computing Profits or Losses.  The amount of
items of income, gain, loss and deduction available to be specially allocated
pursuant to Article 6 shall be determined using rules analogous to those set
forth in this Section 1.42.

Section 1.43  "Proforma" means the "Temple Terrace Proforma and Funding
Computation" attached as Exhibit "D" to this Agreement.








10.







125165.12




Section 1.44

"Project Basis" means, with respect to any date and time, (i) Project Costs plus
(ii) the aggregate amount of any Unpaid Preference for Inland Member through
such date.

Section 1.45

"Project Completion Date" means, the first date upon which all of the following
shall have occurred: (i) all of the Area A - Phase I Redevelopment Obligations
have been satisfied, (ii) not less than one hundred percent (100%) of the
maximum aggregate amount of gross leasable area of building space intended to be
constructed or redeveloped by the Company (or by Project Tenants under ground
leases) on the Area A - Phase I Property shall have been completed (as evidenced
by the issuance of final certificates of occupancy for such occupied space and a
temporary certificate of occupancy for unoccupied space) and occupied by Project
Tenants whose full rent obligations shall have commenced, and (iii) no Project
Tenant shall be more than thirty (30) days delinquent in payment of any item of
Base Rent or additional rent.

Section 1.46  "Project Costs" means, with respect to the Project, the sum of the
following:

(a)

all Land Acquisition and Development Costs;

(b)

all costs of constructing or modifying any building and other structures on the
Area A - Phase I Land, including, without limitation, costs of materials, labor,
engineers, architects and other professionals, and permit fees;

(c)

real estate taxes paid by the Company and not reimbursed by a tenant under a
Project Lease; and

(d)

all other costs attributable to the construction, development and lease-up of
the Project (including, without limitation, all costs of signage not paid for by
tenants, tenant allowances and  Leasing Commissions and the Construction and
Site Management Fees).

Project Costs shall not include any Offsite Improvement Costs or other costs of
Site Improvement Work, including (without limitation) costs of materials, labor,
engineers, architects and other professionals, and permit fees, which shall be
paid by Vlass Member without reimbursement by the Company or Inland Member, but
subject to any other governmental or private third party reimbursements pursuant
to the Developer's Agreement. Notwithstanding the foregoing, Vlass Member’s
obligation to pay for Offsite Improvement Costs or other costs of Site
Improvement Work shall not be conditioned on the actual receipt of any other
governmental or private third party reimbursements.  Vlass Member, independent
of this Agreement, shall be responsible to perform or cause to be performed all
Offsite Improvements and Site Improvement Work at no cost or expense to the
Company.  Without limitation, Vlass Member shall construct Main Street within
the Area A - Phase I Property and the Main Street Extension as shown on the Site
Plan as part of the Site Improvement Work.

Section 1.47

"Project Cost Excess" shall mean that amount, if any, by which the aggregate
Project Costs exceed the total amount of Project Costs set forth in the








11.







125165.12




Development Budget therefor approved by the Members from time to time; provided
that there shall be no Project Cost Excess, even if Project Costs exceed such
approved Development Budget, if and so long as the total amount of Project Costs
can be funded within the Contribution Cap determined as of the date at issue.

Section 1.48

"Project Lease" means a lease between the Company as landlord (directly or by
assignment) and any Person as tenant covering any land and/or building in the
Project.

Section 1.48.1

"Project Net Operating Income" shall have the meaning set forth in Section 1.21
hereof.

Section 1.49

"Project Rights and Burdens" means any and all contracts, development rights,
Project Leases, letters of intent for Project Leases, municipal and other
governmental approvals and permits, and other rights, documentation and assets
related to the Project, all of which are identified on Exhibit "N" attached
hereto and including the Developer's Agreement.

Section 1.50

"Project Tenant" means a tenant under a Project Lease.

Section 1.51

"Property Management Agreement" shall mean that certain management agreement
attached hereto as Exhibit "E" to be executed immediately after the execution of
this Agreement by Company and Property Management Company, providing for the
Property Management Company's management of the day to day operations of the
Area A - Phase I Property and which shall become effective and operational on
the Effective Date hereof.  

Section 1.52.

 "Property Management Company" shall mean Inland Diversified Real Estate
Services, L.L.C., a Delaware limited liability company.

Section 1.52.1. "Property Management Fees" shall mean the fees paid pursuant to
the Property Management Agreement to the Property Management Company, which
shall be equal to three and one half percent (3.5%) of Base Rents actually
collected from all Project Tenants.

Section 1.522.  "Regulatory Allocations" is defined in Section 6.4.

Section 1.53

"Site Improvement Work" means any work required to construct all parking and
other common areas of the Area A - Phase I Property (but excluding the Vlass
Member's Property) pursuant to the Developer's Agreement, including (without
limitation) utilities, drainage, irrigation, grading, paving, roadwork, parking
areas, curbing, lighting and landscaping, which Site Improvement Work shall be
paid by Vlass Member without reimbursement by the Company or Inland Member.

Section 1.54

"Site Plan" means the proposed development plan of the Project set forth on
Exhibit "B" (it being understood that such plan is tentative and that the
Managers [subject to compliance with laws, Project Rights and Burdens, and all
applicable recorded instruments], may make such changes as they reasonably
consider appropriate to








12.







125165.12




the Site Plan, including, without limitation, adding, reducing or changing
location of building areas).

Section 1.55

"Transfer" and "Transferred" means a sale, transfer, assignment, gift, bequest
or disposition by any other means, whether for value or no value and whether
voluntary or involuntary (including, without limitation, by realization upon any
Encumbrance or by operation of law or by judgment, levy, attachment,
garnishment, bankruptcy or other legal or equitable proceedings).

Section 1.56

"Treasury Regulations" means the tax regulations issued by the United States
Internal Revenue Service.

Section 1.57

Intentionally Deleted.

Section 1.58

"United States Person" means a person that is a citizen or resident of the
United States, a corporation, partnership, limited liability company, or other
entity created or organized in or under the laws of the United States or any
political subdivision thereof, or an estate or trust the income of which is
subject to United States federal income taxation regardless of its source.

Section 1.59

"Unpaid Preference" means, with respect to Inland Member only, from the date of
its Initial Capital Contributions through the date of reference, (i) the
cumulative amount of interest that would have accrued to such date on Inland
Member's Invested Capital if such Invested Capital had instead been outstanding
amounts of indebtedness, at an interest rate equal to nine percent (9%) per
annum, compounded quarterly, and reduced (but not below zero) by (ii) the
aggregate amount of any prior distributions of Net Operating Income and Capital
Proceeds made to Inland Member in reduction of such Unpaid Preference of Inland
Member pursuant to the specific relevant provisions of Sections 5.2(a)(i) and
5.3(a).

Section 1.70

"Vlass Manager" means initially Vlass Member, or any other Person who shall be
appointed as a Manager by Vlass Member pursuant to this Agreement.




ARTICLE 2.  ORGANIZATION

Section 2.1

Continuation.  The Company was formed as a limited liability company under the
Act by the filing of the Certificate of Formation.  The Members hereby agree to
continue the company as a limited liability company under the Act, upon the
terms and subject to the conditions set forth in this Agreement.  If any terms
of this Agreement are inconsistent with any terms of the Act that are not
mandatory, then the terms of this Agreement shall control.  Subject to
restrictions of Managers' Authority in Section 4.2, each of the Managers is
hereby authorized to file and record any amendments to the Certificate of
Formation and such other documents as may be required or appropriate under the
Act or the laws of any other jurisdiction in which the Company may conduct
business or own property.








13.







125165.12




Section 2.2

Name and Principal Place of Business.

(a)

The name of the Company is Inland Diversified/Vlass Temple Terrace JV, LLC.  The
Managers may change the name of the Company or adopt such trade or fictitious
names for use by the Company as the Members may from time to time determine.
 All business of the Company shall be conducted under such name, and title to
all Company property shall be held in such name.

(b)

The principal place of business and office of the Company shall be located at
the offices of Inland Member, being currently in care of Diversified at 2901
Butterfield Road, Oak Brook, Illinois  60523, or at such other place or places
as the Managers mutually agree from time to time.

Section 2.3

Term.  The term of the Company commenced on the date of the filing of the
Certificate of Formation pursuant to the Act, and shall continue until
terminated pursuant to the provisions of the Certificate of Formation, this
Agreement, or as otherwise required by law.

Section 2.4

Registered Agent and Registered Office.  The name of the Company's registered
agent for service of process shall be CT Corporation System, and the address of
the Company's registered agent in the State of Florida shall be CT Corporation
System, 1200 South Pine Island Road, Plantation, Florida  33324.  Such agent and
such office may be changed from time to time by the Managers.

Section 2.5

Purpose of Company.  The purpose of the Company is to engage in the following
business and financial activities in accordance with the terms of this
Agreement: to acquire, own, hold, maintain, manage, operate, improve, develop,
finance, pledge, encumber, mortgage, assign, sell, exchange, lease, dispose of
and otherwise deal with the Project, together with such other activities as may
be ancillary or related to, or otherwise necessary or advisable in connection
with, the foregoing.  The Company, without the written consent of all Members,
shall not engage in any business unrelated to the Project and shall not own any
assets other than those related to the Project or otherwise in furtherance of
the purposes of the Company.  The Managers intend to develop the Project in
accordance with the Area A - Phase I Redevelopment Obligations and funding for
the Project shall be provided by Capital Contributions of the Members as set
forth herein.  

Section 2.6

Members.  Effective as of the date of this Agreement, the Members of the Company
shall be Inland Member and Vlass Member.  Except as expressly permitted by
Section 8.2 of this Agreement, no other Person shall be admitted as a member of
the Company and no additional membership interests shall be issued, without
unanimous consent of all the Members.

Section 2.7

Limitation on Liability.  Except as otherwise expressly provided in the Act, the
debts, obligations and liabilities of the Company, whether arising in contract,
tort or otherwise, shall be solely the debts, obligations and liabilities of the
Company, and no Member shall be obligated personally for any such debt,
obligation or liability of the Company








14.







125165.12




solely by reason of being a Member of the Company.  Except as otherwise
expressly provided in the Act, the liability of each Member shall be limited to
the amount of Capital Contributions required to be made by such Member in
accordance with the provisions of this Agreement, but only when and to the
extent the same shall become due pursuant to the provisions of this Agreement.  

ARTICLE 3.  CAPITAL

Section 3.1

Initial Capital Contributions.  The Members shall make the following initial
Capital Contributions to the Company ("Initial Capital Contributions"):

(a)

Within five (5) business days following the Effective Date, Vlass Member shall
(and/or shall cause any Affiliate to) assign, convey and transfer to the
Company, by instrument in form reasonably acceptable to the Managers (including
without limitation, the indemnity of the Company by Vlass Member as to any
liability or obligation accruing or arising before the date of assignment, and
the indemnity of Vlass Member by the Company, subject to any relevant provisions
of this Agreement, as to any liability or obligation occurring or arising from
and after the date of assignment) the following items which shall be considered
Capital Contributions by Vlass Member, which Inland Member and Vlass Member
mutually agree are valued in the amount shown on the Development Budget attached
hereto as Exhibit “C”:

(1)

fee simple title to the Area A - Phase I Property free of any encumbrances
pursuant to the Special Warranty Deed attached hereto as Exhibit "O" (any
transfer taxes applicable to such transfer shall be a Project Cost);

(2)

all of its entire right, title and interest in and to the Project Rights and
Burdens pursuant to the General Assignment attached hereto as Exhibit "P";  

(3)

all current Project Leases pursuant to the Assignment of Leases Agreement
attached hereto as Exhibit "Q" and a certification from Vlass Member that none
of the Project Leases contain rights of first refusal or similar options;

(4)

any licenses, guarantees, and warranties affecting the Area A - Phase I Property
pursuant to the General Assignment attached hereto as Exhibit "P";

(5)

a current survey of the Area A - Phase I Land certified to the Company pursuant
to the General Assignment attached hereto as Exhibit "P";

(6)

all due diligence reports, studies and investigations relating to the Area A -
Phase I Property, including, without limitation, soils reports, engineering
reports, and environmental assessments, studies and reports (Vlass Member shall
be responsible for obtaining any reliance letters needed in order for Company to
be able to rely upon such reports, studies and investigations) pursuant to the
General Assignment attached hereto as Exhibit "P";








15.







125165.12




(7)

a current appraisal of the Area A - Phase I Property certified to the Company
pursuant to the General Assignment attached hereto as Exhibit "P";

(8)

all entitlements and governmental approvals for the Project pursuant to the
General Assignment attached hereto as Exhibit "P"; and

(9)

a current owner's title policy for the Area A - Phase I Property with the
Company named as the insured party pursuant to the General Assignment attached
hereto as Exhibit "P".

On request of either Manager, any Member or Manager shall execute, deliver
and/or procure such further documents or instruments as may be reasonably
requested by such requesting Manager to further evidence or effectuate the
foregoing contributions, including, without limitation, the General Assignment
attached hereto as Exhibit "P", which both Managers shall execute. Further, the
Members agree that the items described in parts (v) through (ix) above,
inclusive, shall be assigned by Vlass Member only to the extent in the
possession of Vlass Member as of the Execution Date, and costs of acquisition
and procurement of such items shall be included in Project Costs hereunder. To
the extent that any of the items described in parts (v) through (ix) above are
not in the possession of Vlass Member as of the Execution Date, then in such
case Inland Member may obtain same at its cost in connection with satisfaction
of the Inspection Condition set out in Article 12 below, but the cost incurred
by Inland in procuring same shall be included in Project Costs as of the
Effective Date.

(b)

Simultaneous with Vlass Member’s Initial Capital Contribution, Inland Member
shall make an Initial Capital Contribution to the Company in an amount equal to
the amount set forth as the initial Inland Monthly Amount Funded as set forth on
the Proforma, being all Project Costs paid or incurred by Vlass Member prior to
the Effective Date (including, without limitation, all Project Costs incurred in
connection with the pursuit of the Land and the Project), not to exceed the
Contribution Cap established herein and computed in accordance with Section 3.2.
 

(c)

The Members, in exchange for the Initial Capital Contributions described in this
Section, shall receive an Initial Capital interest in the Company equal to such
Member's Initial Capital Contribution, and a share in profits and losses as
described in Section 1.41.1.

Section 3.2

Inland Required Additional Contributions.  Subject to limitations herein
expressed, Inland Member shall be required to fund all Project Costs incurred
from time to time prior to the Project Completion Date plus the Project Excess
(as defined and to the extent provided in Section 5.3.1 below) (the "Inland
Required Additional Contributions"); provided that Inland Member shall never be
required to fund an amount by virtue of this Section 3.2 that will cause the
Inland Total Capital Contribution (hereafter defined) to exceed the Initial Net
Operating Income plus the annualized Net Operating Income Addition, as
determined from time to time in accordance with the








16.







125165.12




provisions hereof with respect to each Project Lease entered into after the
Effective Date and prior to the date of calculation, divided by nine percent
(9%) (such limitation, as adjusted from time to time based on Net Operating
Income Addition for each Project Lease as aforesaid, being herein the
"Contribution Cap").  The "Inland Total Capital Contribution" is the sum of (i)
Inland Member's Initial Capital Contribution, (ii) all prior amounts paid
pursuant to this Section 3.2 with respect to the Inland Required Additional
Contributions and (iii) the amount being funded at the time at issue pursuant to
this Section 3.2.   Inland Member shall generally fund the Inland Required
Additional Contributions to the Company in multiple payments made on the first
day of the month, in an amount determined and requested by the Managers, based
upon documented Project Costs provided by Vlass Member and Net Operating Income
Addition calculated as of such date (it being understood that "draw request" in
substantiation of a requested Inland Required Additional Contribution shall be
accompanied by lien waivers and a date down of the title policy for the Property
showing no new exceptions and shall be subject to Inland Member's approval, not
to be unreasonably withheld, delayed or conditioned), with any amounts to be
funded by virtue of Section 3.3(c) below and any Project Excess to be funded at
the time provided in Section 3.3(c) and Section 5.3.1 below, respectively.
Inland Member shall have the right to reserve and withhold an amount sufficient
in its judgment to pay any amounts necessary to release liens filed against the
Property.

Section 3.3

Additional Capital Contributions.   Except with respect to the Inland Required
Additional Contributions and the Inland Final Capital Contribution, or as
otherwise required by law or pursuant to this Section 3.3, no Member shall be
required or permitted to make any additional Capital Contributions (an
"Additional Capital Contribution" or "Additional Capital Contributions") to the
Company.

(a)

If following the making of the Initial Capital Contributions but prior to the
Inland Required Additional Contributions set forth in Section 3.1 and 3.2, the
Managers jointly determine that the Company requires additional cash ("Capital
Shortfall")

(i)

in connection with the completion of development of the Project due to either
(A) Project Costs as of any date that are in excess of the Contribution Cap
calculated as of such date or (B) a Project Cost Excess, then the Inland Manager
shall have the right, in its sole discretion, to require an Additional Capital
Contribution from Vlass Member in the amount of the Capital Shortfall, which
Vlass Member is required to make; or

(ii)

in connection with Project operation after the Project Completion Date, the
Managers shall have the right, by unanimous decision, to request that the
Members make Additional Capital Contributions in the aggregate amount of the
Capital Shortfall, each Member in such an amount to be determined by the
Managers.

 (b)

In the case of 3.3(a)(ii) above, if the Managers elect to request an Additional
Capital Contribution and a Member refuses or fails to make all or any portion of
any requested Additional Capital Contribution, then the contributing Member
shall have the option, but not the obligation, to make a loan to the Company in
the amount of the shortfall amount (a "Member Loan") pursuant to Section 3.4.  








17.







125165.12




(c)

In the event of any funding of an Additional Capital Contribution by Vlass
Member in accordance with the provisions of Subsection (i)(A) above, if
subsequent to such funding the Project Net Operating Income shall increase such
that the increased Contribution Cap calculated with respect thereto is equal to
or in excess of the total Project Costs (including the amount thereof formerly
funded by the Vlass Member's Additional Capital Contribution), then in such case
Inland Member shall, as part of its Inland Required Additional Contributions,
fund the amount of the Additional Capital Contribution formerly funded by Vlass
Member at the time of its next regular funding of Inland Required Additional
Contributions, and the Additional Capital Contribution formerly funded by Vlass
Member shall be returned to Vlass Member.

Section 3.4

Loans to the Company.  In the event that a Member elects to provide a loan to
the Company pursuant to Section 3.3, such Member Loans shall be on the following
terms and conditions:

(i)

Member Loans shall bear interest at the rate of fifteen percent (15%) per annum,
compounded quarterly.

(ii)

Notwithstanding anything to the contrary in Article 5 or any other provision of
this Agreement, if the Member should make any Member Loan (including a loan to
cover Project Cost Excess) from time to time, then (A) distributions of Net Cash
Flow shall first be applied to payment of accrued interest under all outstanding
Member Loans, and next to payment of principal thereunder, until all Member
Loans are paid in full; and (B) distributions of Capital Proceeds shall first be
applied to payment of accrued interest under all outstanding Member Loans, and
next to payment of principal thereunder, until all Member Loans are paid in
full.  

Section 3.5

Return of Capital; No Interest on Capital.  Except as expressly provided in this
Agreement, no Member shall be entitled to the return of any or all of its
Capital Contribution.  Except as provided in Sections 1.59, 5.2 and 5.3
regarding Unpaid Preferences, neither a Member's Capital Account nor its Capital
Contribution shall earn interest.

Section 3.6

No Third-Party Beneficiary.  No creditor or other third party having dealings
with the Company shall have the right to enforce the right or obligation of any
Member to make Capital Contributions or Member Loans or to pursue any other
right or remedy hereunder or at law or in equity, it being understood and agreed
that the provisions of this Agreement shall be solely for the benefit of, and
may be enforced solely by, the parties hereto and their respective successors
and assigns.  None of the rights or obligations of the Members herein set forth
to make Capital Contributions or Member Loans to the Company shall be deemed an
asset of the Company for any purpose by any creditor or other third party, nor
may such rights or obligations be sold, transferred or assigned by the Company
or pledged or encumbered by the Company to secure any debt or other obligation
of the Company or of any of the Members.








18.







125165.12




Section 3.7

Capital Accounts.

(a)

There shall be established for each Member on the books of the Company, as of
the Effective Date, a Capital Account, which shall be increased and decreased in
the manner set forth herein.

(b)

"Capital Account" means, with respect to each Member, an account maintained for
such Member on the Company's books and records in accordance with the following
provisions:

(i)

To each Member's Capital Account there shall be added (a) such Member's Capital
Contributions, (b) such Member's share of (i) profits, not to exceed the actual
cash distributions paid to such Member for each fiscal year and (ii) any items
in the nature of income or gain which are specially allocated pursuant to
Article 6 and (c) the amount of any Company liabilities assumed by such Member
or which are secured by any Company property distributed to such Member.

(ii)

From each Member's Capital Account there shall be subtracted (a) the amount of
(i) cash and (ii) the Gross Asset Value of any Company property distributed to
such Member pursuant to any provision of this Agreement (other than amounts paid
as interest or in repayment of principal on any loan by a Member to the
Company), (b) such Member's share of (i) Losses and (ii) any items in the nature
of expenses or losses which are specially allocated pursuant to Article 6 and
(c) the amount of any liabilities of such Member assumed by the Company or which
are secured by any property contributed by such Member to the Company.

(iii)

In determining the amount of any liability for purposes of Sections 3.7(b)(i)
and (ii), there shall be taken into account Code Section 752(c) and any other
applicable provisions of the Code and the Regulations.

(iv)

A Member who has more than one interest in the Company shall have a single
Capital Account that reflects all such interests regardless of the class of
interests owned by such Member and regardless of the time or manner in which
such interests were acquired.

(v)

The Managers, in their discretion, may increase or decrease the Capital Accounts
of the Members to reflect a revaluation of Company property on the Company's
books and records, but only in accordance with the terms set forth in Section
1.22.

(c)

Additional adjustments shall be made to the Members' Capital Accounts as
required by Regulations Sections 1.704-1(b) and 1.704-2 or, as permitted but not
required by such Regulations, in the discretion of the Managers.  Adjustments to
Capital Accounts in respect to Company income, gain, loss, deduction and
non-deductible expenditures








19.







125165.12




(or any item thereof) shall be made with reference to the federal tax treatment
of such items (and, in the case of book items, with reference to the federal tax
treatment of the corresponding tax items) at the Company level, without regard
to any requisite or elective tax treatment of such items at the Member level.

(d)

The provisions of this Section 3.7 and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Regulations Sections 1.704-1(b) and 1.704-2 and shall be interpreted and applied
in a manner consistent with such Regulations.  In the event that the Managers
shall determine that it is prudent to modify the manner in which Capital
Accounts, or any additions or subtractions thereto (including, without
limitation, adjustments relating to liabilities that are secured by contributed
or distributed property or that are assumed by the Company or the Members), are
computed in order to comply with such Regulations, the Managers shall be
entitled to make such modification, provided that it is not likely to have a
material effect on the amounts distributable to any Member pursuant to Section
10.3 upon dissolution of the Company.  The Managers shall also make (a) any
adjustments that are necessary or appropriate to maintain equality between the
Capital Accounts of the Members and the amount of Company capital reflected on
the Company's balance sheet, as computed for book purposes, in accordance with
Regulations Section 1.704-1(b)(2)(iv)(q), and (b) any appropriate modifications
in the event that unanticipated events might otherwise cause this Agreement not
to comply with Regulations Sections 1.1704-1(b) and 1.704-2.

(e)

No adjustments shall be made to the Capital Account of any Member by reason of
payment or receipt of any fees by it or any Affiliate pursuant to Section 4
hereof.




ARTICLE 4.  MANAGEMENT OF THE COMPANY

Section 4.1

Appointment and Authority of the Managers.

(a)

As provided in the Certificate of Formation, the Company is to be managed by a
Manager as provided for in the Act.  The Company shall initially have two
Managers, and Inland Member and Vlass Member are hereby appointed by the Members
as the initial Managers of the Company.  Except as expressly provided to the
contrary in this Agreement and in addition to the powers given to the Managers
by law, the Managers shall have all the same powers as a general partner of a
general partnership under the laws of the State of Delaware, and without
limitation of the foregoing, the Managers shall have the exclusive and complete
charge of the management of the Company (including as to all matters concerning
the Project which are consistent with the purpose of the Company set forth in
Section 2.5 hereof).  Subject to the limitations in this Section 4.1, Section
4.2, and elsewhere in this Agreement, any action of the Managers may be taken by
either Manager on behalf of the Company, acting alone and in its sole and
absolute discretion (absent unanimous instruction from the Members to the
contrary or except as otherwise expressly








20.







125165.12




provided by this Agreement) after providing prior written notice of the
Manager’s intended act to the other Manager.

(b)

To the extent not contrary to or materially inconsistent with the Proforma, the
Development Budget, the Operating Budget, the Site Plan or the Area A - Phase I
Redevelopment Obligations (and except as may be provided hereafter by mutual
direction of the Members), the following actions shall be performed by the Vlass
Manager, acting alone:

(i)

prior to the Project Completion Date, manage, insure against loss, protect the
Project, interests therein or parts thereof; improve, develop or redevelop the
Project pursuant to the Proforma, the Development Budget, the Operating Budget,
the Site Plan, the Area A - Phase I Redevelopment Obligations; subject to the
provisions of Section 4.6.1(c), lease the Project or any part thereof from time
to time, upon any terms and for any period of time (provided that the Vlass
Manager covenants and agrees that any leases will be bona fide and negotiated in
good faith and on commercially reasonable terms consistent with the Leasing
Agreement attached hereto as Exhibit “H” and the Lease Criteria attached hereto
as Exhibit “J”, and renew or extend Project Leases, amend, change or modify the
terms and provisions of any Project Leases and grant options to lease and
options to renew leases consistent with the Proforma, the Development Budget,
the Operating Budget, the Site Plan, the Area A - Phase I Redevelopment
Obligations and the provisions of Section 4.6.1(c);

(ii)

employ, engage or contract with or dismiss from employment or engagement Persons
to the extent considered necessary for the construction and development of the
Project, including (but not limited to) contractors, subcontractors, engineers,
architects, surveyors, mechanics, consultants, attorneys, insurance brokers and
others ("Construction Service Providers") (including, without limitation, any
Affiliate of either Manager or any Member or employees of such Manager or Member
or Affiliates (notwithstanding the foregoing, Vlass Member must obtain the prior
written consent of Inland Member before employing, engaging or contracting with
or dismissing any contractor or subcontractor); provided, however, that unless
such arrangement and compensation related thereto is already set forth in this
Agreement or the Proforma, any compensation paid to any such Affiliates or
employees may  not exceed reasonable third party market rates for similar
services and provided further any arrangement with such Affiliates or employees
shall be entered into in good faith). Notwithstanding the foregoing, Vlass
Manager shall not have the right to dismiss any employees hired by Vlass Manager
that are affiliated with the Inland Manager without the Inland Manager’s prior
written consent, which may be withheld in its sole discretion.  In the event any
of the Construction Service Providers were or are engaged by Vlass Member in
connection with the redevelopment of the Developer's Property or Vlass Property
and Vlass Manager wishes to engage such Construction Service Providers in
connection with the Area A - Phase I Property, then Vlass Member shall be
responsible for causing such Construction Service Providers to enter into








21.







125165.12




separate agreements with the Company which relate solely to the Area A - Phase I
Property;

(iii)

acquire and enter into any contract of insurance deemed necessary or appropriate
for the protection of the Company, for the conservation of the Company's assets
or for any purpose convenient or beneficial to the Company in connection with
construction and development of the Project and in accordance with the Proforma,
the Development Budget, the Operating Budget;

(iv)

prepare the Development Budget on an annual basis (or modify same at such other
dates as may be appropriate based upon then-current facts and circumstances) and
present it to the Members for their information.  Vlass Manager may make
modifications and adjustments to individual line items within any
previously-approved Development Budget without the necessity of approval from
Inland Manager or Inland Member, provided and so long as the total amount of the
previously-approved Development Budget shall not be increased.  Any increase in
the total amount of the Development Budget shall require the unanimous approval
of the Members, not to be unreasonably withheld, delayed or conditioned. The
Members shall be promptly notified by the Vlass Manager in the event any expense
of the Company materially exceeds the amount set forth for such expense in the
Development Budget, if such excess will cause the overall expense of the Project
to exceed the total amount of the then-approved Development Budget. Vlass Member
shall immediately notify Inland Member in writing of any and all conditions
relating to its inability to complete site improvement work for any part of
Developer’s Property, including (without limitation) the Area A – Phase I
Property; and

(v)

 to the extent related to construction and development of the Project, (x)
demand, sue for, receive, and otherwise take steps to collect or recover all
debts, proceeds, interests, dividends, goods, chattels, damages and all other
property, to which the Company may be entitled or that are or may become due the
Company from any Person; (y) commence, prosecute, enforce, defend, answer,
oppose, contest and abandon all legal proceedings in which the Company is or may
hereafter be interested; and (z) with the unanimous consent of the Members,
settle, compromise or submit to arbitration any accounts, debts, claims,
disputes and matters that may arise between the Company and any other Person and
grant an extension of time for the payment or satisfaction thereof on any terms,
with or without security; and

(vi)

to the extent related to construction and development of the Project, take all
reasonable measures necessary to ensure compliance by the Company with
applicable agreements, and other contractual obligations and arrangements,
entered into by the Company from time to time in accordance with the provisions
of this Agreement, including periodic reports as required to be submitted to
lenders.








22.







125165.12




(c)

To the extent not contrary to or materially inconsistent with the Proforma, the
Development Budget, the Operating Budget, the Site Plan, the Area A - Phase I
Redevelopment Obligations (and except as may be provided hereafter by mutual
direction of the Members), the following actions shall be performed by the
Inland Manager, acting alone:

(i)

to the extent related to the operation and management of the Company business
(exclusive of matters pertaining to construction and development of the
Project), (x) demand, sue for, receive, and otherwise take steps to collect or
recover all debts, rents, proceeds, interests, dividends, goods, chattels,
income from property, damages and all other property, to which the Company may
be entitled or that are or may become due the Company from any Person; (y)
commence, prosecute, enforce, defend, answer, oppose, contest and abandon all
legal proceedings in which the Company is or may hereafter be interested; and
(z) with the unanimous consent of the Members, settle, compromise or submit to
arbitration any accounts, debts, claims, disputes and matters that may arise
between the Company and any other Person and grant an extension of time for the
payment or satisfaction thereof on any terms, with or without security;

(ii)

to the extent related to the operation and management of the Company business
(exclusive of matters pertaining to construction and development of the
Project), take all reasonable measures necessary to ensure compliance by the
Company with applicable agreements, and other contractual obligations and
arrangements, entered into by the Company from time to time in accordance with
the provisions of this Agreement, including periodic reports as required to be
submitted to lenders;

(iii)

  employ, engage or contract with or dismiss from employment or engagement
Persons to the extent considered necessary for the operation and management of
the Company and the Company business, including (but not limited to)
contractors, subcontractors, engineers, architects, surveyors, mechanics,
consultants, attorneys, insurance brokers and others ("Management Service
Providers") (including, without limitation, any Affiliate of either Manager or
any Member or employees of such Manager or Member or Affiliates; provided,
however, that unless such arrangement and compensation related thereto is
already set forth in this Agreement or the Proforma, any compensation paid to
any such Affiliates or employees may  not exceed reasonable third party market
rates for similar services and provided further any arrangement with such
Affiliates or employees shall be entered into in good faith). Notwithstanding
the foregoing, Inland Manager shall not have the right to dismiss any employees
hired by Inland Manager that are affiliated with the Vlass Manager without the
Vlass Manager’s prior written consent, which may be withheld in its sole
discretion.

(iv)

maintain the Company's books and records;








23.







125165.12




(v)

conduct any and all banking transactions (including the payment of bills) on
behalf of the Company; adjust and settle checking, savings, and other accounts
with such institutions as the Inland Manager shall deem appropriate; draw, sign,
execute, accept, endorse, guarantee, deliver, receive and pay any checks,
drafts, bills of exchange, acceptances, or other instruments for or relating to
the payment of money in, into, or from any account in the Company's name; and
make deposits into and withdrawals from the Company's bank accounts;

(vi)

prepare and deliver, or cause to be prepared and delivered, all financial and
other reports with respect to the operations of the Company and all federal and
state tax returns and reports (the Inland Manager shall be reimbursed for costs
related thereto to the extent not provided for in the Proforma);

(vii)

pay or reimburse any and all fees, costs and expenses incurred in the formation
and organization of the Company;

(viii)

prepare or cause the Property Management Company to prepare the Operating Budget
for the Company on an annual basis and present it for approval by the Members,
who shall use good faith efforts to jointly approve the Operating Budget for the
next succeeding fiscal year of the Company prior to the end of each fiscal year
of the Company.  The Members shall be promptly notified by the Inland Manager in
the event any expense of the Company materially exceeds the amount set forth for
such expense in the Operating Budget.  The Inland Manager shall provide the
Members with monthly operating statements, project status reports and leasing
reports from and after the Effective Date (including, with respect to the period
of construction of the Project and without limitation, monthly accountings with
respect to Project Costs);

(ix)

employ, engage or contract with or dismiss from employment or engagement Persons
to the extent considered necessary for the operation and management of the
Company business (exclusive of matters pertaining to construction and
development of the Project), including but not limited to, contractors,
subcontractors, engineers, architects, surveyors, mechanics, consultants,
accountants, attorneys, investment bankers, underwriters, insurance brokers and
others ("Management Service Providers") (including, without limitation, any
Affiliate of either Manager or any Member or employees of such Manager or Member
or Affiliates; provided, however, that unless such arrangement and compensation
related thereto is already set forth in this Agreement or the Proforma, any
compensation paid to any such Affiliates or employees may  not exceed reasonable
third party market rates for similar services and provided further any
arrangement with such Affiliates or employees shall be entered into in good
faith); and

(x)

do all acts that are necessary, customary or appropriate for the protection and
preservation of the Company's assets, including the establishment of reasonable








24.







125165.12




reserves consistent with the Proforma, the Development Budget or the Operating
Budget (any other reserves to require mutual approval of both Managers).

(d)

Except as expressly provided for or clearly contemplated in this Agreement, no
Member other than the Managers shall participate in the management of the
Company or have any control over the Company business or have any right or
authority to act for or to bind the Company. Notwithstanding the foregoing, the
Property Management Company shall manage the day to day operation of the Area A
- Phase I Property pursuant to the Property Management Agreement.  Subject to
all requirements for approval by Managers or Members herein, each Manager,
acting alone, shall have the sole right, power and authority to execute
documents on behalf of the Company.  Notwithstanding the foregoing, if requested
in writing by the Managers, each Member shall execute and deliver those
documents deemed necessary or desirable by the Managers in order to carry out
the provisions of this Agreement.  The exercise of any of the rights or powers
of the Member pursuant to the terms of this Agreement shall not be deemed to be
taking part in the affairs of the Company or the exercise of control over the
affairs of the Company.

Section 4.2

Restriction of Managers' Authority.  Notwithstanding any foregoing provisions of
Section 4.1 to the contrary, and without limitation whatsoever of the generality
of the limitations on the Managers' power and authority set forth in Section
4.1, each Manager further agrees that it will not take any of the following
actions without the prior written unanimous consent of the Members:

(a)

Admit any new Member to the Company (other than as provided in Sections 8.3 and
9.3).

(b)

Cause the Company to merge with or into any other entity.

(c)

Cause the Company to engage in any business unrelated to the Project, or own any
assets other than those related to the Project or otherwise in furtherance of
the purposes of the Company.

(d)

Amend this Agreement, except as otherwise provided in Article 13.

(e)

Lease the Project or any portion thereof to an Affiliate of either Member, other
than upon terms inconsistent with the Proforma, the Development Budget, the
Operating Budget, the Site Plan, the Area A - Phase I Redevelopment Obligations
or the Leasing Criteria.

(f)

Sell the Project or any portion thereof or enter into an agreement to do so
(except as contemplated and included in the Proforma.

(g)

Enter into any contract or agreement with, or pay any compensation to, an
Affiliate of either Member in violation of the provisions of Section 4.1 (except
as otherwise expressly permitted by this Agreement).








25.







125165.12




(h)

Dissolve or liquidate the Company (except as otherwise provided in Section
3.1(b), or Article 10), unless required by law.

(i)

Make, incur, pay or contract for any expenditure on behalf of the Company not
included in the Proforma (including any contingency line items).

(j)

Submit, approve or consent to any bankruptcy plan of reorganization of or for
the Company, or any settlement agreement on behalf of the Company.

(k)

Except as may be expressly provided to the contrary in Section 4.1 above or
Section 4.6.1 below, enter into, make, amend, perform and carry out, or cancel
and rescind, contracts and other obligations, and guarantees and indemnity
agreements for any purpose pertaining to the business of the Company.

(l)

Borrow money, procure loans and advances from any Person for Company purposes,
and apply for and secure, from any Person, credit or accommodations; except as
otherwise provided, contract liabilities and obligations, direct or contingent
and of every kind and nature with or without security; and repay, discharge,
settle, adjust, compromise, or liquidate any such loan, advance, credit,
obligation or liability.

(m)

Pledge, hypothecate, mortgage, assign, deposit, deliver or otherwise give as
security or as additional or substitute security, or for assignment, sale or
other disposition the Project or any portion thereof, make substitutions
thereof, or receive any proceeds thereof upon the release or surrender thereof;
to sign, execute and deliver any and all assignments, deeds and other contracts
and instruments in writing.

(n)

Establish and maintain any and all reserves, working capital accounts and other
cash or similar balances, except as reflected in the Proforma or an approved
Development Budget or Operating Budget.

As to each request made by either Manager for consent to any action or matter
above set forth in this Section 4.2, the failure of a Member to provide notice
of non-consent thereto to either Manager within five (5) business days of
receipt of such request by such Member shall be deemed the consent of such
Member to the requested action or matter.

Section 4.3

Intentionally Deleted.

Section 4.4

Managers' Time and Effort; Conflicts.  The Managers shall devote whatever time,
effort and skill is reasonably required to fulfill the Managers' obligations
under this Agreement.  No Member shall engage in any business or activity other
than in furtherance of the Company's business in keeping with the terms and
provisions of this Agreement, it being acknowledged and agreed by each Member
that it and each other Member has been formed for the sole purpose of being a
member of the Company for the purposes and business objectives set forth herein.
 The terms and provisions of this Section 4.4 are not, nor shall they be
construed or deemed to be, applicable to any Affiliate of any Member, any member
of any Member, or any Affiliate thereof.








26.







125165.12




Section 4.5

Indemnification.

(a)

Each Manager, and all agents acting on its or the Company's behalf, shall not be
liable, responsible, or accountable, in damages or otherwise, to the Members or
the Company for doing any act or failing to do any act, the effect of which may
cause or result in loss or damage to the Company or the Members save and except
that which arises from that Manager's fraud, willful misconduct, gross
negligence, breach of fiduciary duty or material and willful breach of its
covenants and obligations under this Agreement.  The Company shall indemnify,
protect and hold each Manager and any such agent harmless from and against all
claims, expenses (including reasonable attorneys' fees), losses, penalties and
liability whatsoever incurred or suffered by reason of any act performed or
omitted to be performed by it in good faith in connection with the business of
the Company, including reasonable attorneys' fees incurred in connection with
the defense of any action based on any such act or omission (which attorneys'
fees may be paid as incurred) to the fullest extent permissible under the Act.
 The Members agree that a Manager or agent shall not have acted in good faith
with respect to a claim to the extent the claim is attributable to or caused by
such Manager's or agent's fraud, willful misconduct, gross negligence, breach of
fiduciary duty or material and willful breach of its covenants and obligations
under this Agreement.  The Managers' and any agent's right of indemnification
shall be limited to the value of the Company's assets.

(b)

The Company shall indemnify, protect and hold each Member harmless from and
against all claims, expenses (including reasonably attorney's fees), losses,
prorations and liabilities whatsoever by reason of performance of its respective
development services as set forth in Section 4.6, except to the extent any such
loss, claim, damages or liability arises through the gross or active negligence,
willful misconduct or breach of its covenants and obligations under this
Agreement.  Such right of indemnification shall be limited to the value of the
Company's assets.

Section 4.6

Powers and Duties of the Members.  Subject to Section 9.3, the Members shall
have a right to vote only upon the following:

(a)

the admission of an additional Member;

(b)

the items contained in Section 4.2; and

(c)

the approval of the Operating Budget for the next succeeding fiscal year of the
Company prior to the end of each fiscal year of the Company.  

(d)

any other items in this Agreement or pursuant to the Act which specifically
require a vote or consent of Members.

Section 4.6.1.

Specific Management Powers and Duties.

(a)

Responsible Member for Entitlements.  Vlass Member is hereby appointed as the
initial "Responsible Member for Entitlements."  The Responsible Member for
Entitlements, with Vlass Manager, shall be responsible for applying for and
obtaining








27.







125165.12




government approvals for the Project in the name of the Company.  All items
submitted by Vlass Member shall be consistent with the plans and specifications
for the Project as set forth in the Proforma, the Site Plan and Area A - Phase I
Redevelopment Obligations, absent consent to the contrary from Inland Member.

 (b)

Responsible Member for Construction.

(i)

Vlass Member is hereby appointed as the initial "Responsible Member for
Construction and Site Management".  The Responsible Member for Construction and
Site Management  shall be responsible for the supervision and management of the
construction of the Project for the Company, and will use its commercially
reasonable efforts to (A) cause the Project to be constructed for the amount, on
the time schedule (subject to force majeure), and in accordance with the
Proforma, the Site Plan and Area A - Phase I Redevelopment Obligations, (B)
cause the Company to commence construction of the Project in accordance with the
terms hereof, subject to force majeure, and (C) complete construction of the
Project in accordance with the terms of the Construction Contract described
below.  The Responsible Member for Construction and Site Management shall
recommend a General Contractor to the Inland Manager. Once the Inland Manager
approves the General Contractor, the Responsible Member for Construction shall
negotiate the hereafter defined General Contract based upon competitive pricing
of the construction of the Project provided by no less than three (3) general
contractors qualified in the State of Florida.

(ii)

Following the approval of a general contractor ("General Contractor"), the
Responsible Member for Construction and Site Management shall cause the Company
to enter into a general contractor agreement ("Construction Contract") with the
General Contractor to construct the Project pursuant to a separate contract.
 Each Member shall have the right to review and approve the Construction
Contract.  The Responsible Member for Construction and Site Management shall
provide each Member with detailed monthly progress reports that set out the
construction timing, and physical status of the Project. Inland Member will be
responsible for monthly status reports regarding the Project's finances, as
contemplated by Section 4.1(c) above. All records relating to the Project will
be made reasonably available to the Members or their agents at all reasonable
times.  

(iii)

The Responsible Member for Construction and Site Management shall also (A)
interview and, following approval of the Company (which shall require the joint
approval by the Members), engage the services of a professional engineer and
architect to complete all site-specific architectural, mechanical, engineering
and other drawings, site plans, and plans and specifications to meet local
zoning and building codes for the Project, all in accordance with the Proforma,
the Development Budget, the Operating Budget, the Site Plan and Area A - Phase I
Redevelopment Obligations; (B) negotiate








28.







125165.12




agreements with, and administer and coordinate the activities of other
professional consultants necessary to the commencement and completion of the
Project; (C) coordinate the payment of construction costs, equipment and
engineering costs and other costs incurred in the development of the Project;
(D) simultaneously submit copies of monthly construction draws, lien waivers and
a date down of the title policy for the Area A - Phase I Property to both
Members; and (E) prepare periodic revisions to the Development Budget and
development timeline; provided that such revisions shall require the unanimous
approval of the Members, in the event that the Development Budget shall increase
by an amount in excess of the then-currently approved Development Budget.

(iv)

The Responsible Member for Construction and Site Management shall, to the extent
not previously obtained or accomplished:

1.

negotiate, administer and coordinate in the name of the Company any deed
restrictions, covenants, reciprocal easement agreements, utility easements and
similar agreements, with adjoining landowners, utility companies, or
governmental agencies regarding the Project;

2.

to the extent not already obtained by Vlass Member, obtain a zoning certificate
from an authorized zoning official or board or other form of zoning verification
reasonably acceptable to all Members, stating that the Project site is properly
zoned for use as a shopping center.

3.

to the extent not already obtained by Vlass Member, obtain site plan approval
for the Project from the appropriate governmental agency, after such site plan
has been unanimously approved by the Members;

4.

engage the services of any and all attorneys and registered professionals
necessary to develop the Project;

5.

obtain all permits, licenses, and approvals required from any and all
governmental agencies with authority over the development of the Project to the
extent not already obtained by Vlass Member,

6.

to the extent not already obtained by Vlass Member, obtain geotechnical
information for the Project which shall evaluate the building pad and recommend
soil compaction methods; evaluate and recommend site materials suitable for
fill; determine the most favorable and economical foundation system for the
building and for the paved areas, and provide site preparation and grading
recommendations, including cut/fill slopes and pavement design;

7.

to the extent requested by the Members, obtain Phase I and Phase II
Environmental Site Assessments on the Project; and








29.







125165.12




8.

hold monthly, or more frequent, Project update meetings if necessary as
reasonably determined by Responsible Member for Construction and Site Management
or when requested by any Members.

(c)

Responsible Member for Leasing.  Vlass Member is hereby appointed as the initial
"Responsible Member for Leasing."  The Responsible Member for Leasing, with
Vlass Manager, shall be responsible for the leasing efforts with respect to the
Project, but neither the Responsible Member for Leasing nor Vlass Manager shall
be entitled to any Leasing Commissions with respect to such efforts, with
Leasing Commissions to third parties to be paid as set forth in Leasing
Agreement attached hereto as Exhibit "H".  This responsibility shall include,
without limitation, the preparation and distribution of marketing materials, the
negotiation of leases consistent with the Development Budget and other standards
attached hereto as Exhibit "J" ("Lease Criteria"), the selection of any
third-party leasing brokers for the Project, and the supervision of all tenant
build-out activities.  Notwithstanding the foregoing, all Project Lease (as well
as retention of any third-party leasing brokers and such third-party leasing
brokers agreements) shall be subject to the unanimous approval of the Members.
 The Vlass Manager shall be authorized to execute leases after obtaining the
unanimous approval of the Members, which approval or rejection shall be provided
by the Members within five (5) business days after receipt of notice of the
terms of such leases from the Vlass Manager.

(d)

Property Management.  Inland Member is hereby appointed as the initial
"Responsible Member for Property Management" for the period commencing on the
Effective Date.  The Responsible Member for Property Management, with Property
Manager pursuant to the Property Management Agreement, shall exercise oversight
authority with respect to the property management of the Project from and after
such date.  This responsibility shall include, without limitation, overseeing
the day-to-day management of the operations of the Project (exclusive of
construction and development functions).  Property Manager's rights and
responsibilities under this Section 4.6.1(e) shall be set forth in, and shall be
subject in all respects to, the Property Management Agreement attached hereto as
Exhibit "E".    

Section 4.7

Certificates and Instruments.

(a)

Each Member covenants and agrees that it will, within five (5) days following
request by either Manager:

(i)

execute, acknowledge and/or deliver (A) all certificates and other instruments
and all amendments of this Agreement which the Requesting Manager reasonably
deems appropriate or necessary to form, qualify, or continue the qualification
of, the Company as a limited liability company in all jurisdictions in which the
Company may conduct business or own property in accordance with this Agreement;
(B) all instruments which the Requesting Manager reasonably deems appropriate or
necessary to reflect any amendment, change, modification or restatement of this
Agreement properly made in accordance with Sections 9.2 and 9.3 (whether or not
such specific Member voted in favor thereof); (C) all conveyances and other
instruments or documents which








30.







125165.12




the Requesting Manager reasonably deems appropriate or necessary to reflect, in
accordance with this Agreement, the acquisition or disposition of all or any
portion of the Project, the admission or withdrawal of any Member and the
dissolution and liquidation of the Company; and (D) all instruments relating to
the admission or withdrawal of any Member pursuant to and in accordance with
this Agreement; and

(ii)

represent or acknowledge, confirm, or ratify that any vote, consent, approval,
agreement or other action, which is made or given properly by the Member
hereunder or is consistent with the terms of this Agreement has been made or
given (whether or not such specific Member voted in favor thereof or consented
thereto).

(b)

Each Member shall execute and deliver to the Managers at the principal office of
the Company, within fifteen (15) days after receipt of the Managers' request
therefor, such further designations, powers of attorney and other instruments as
the Managers deem commercially and reasonably necessary to effectuate this
Agreement and the purposes of the Company.

Section 4.8

Managers' Cost Reimbursements.  The Company shall reimburse Managers (or any
Affiliate the Managers designates to manage the Company) for all costs incurred
by the Managers in connection with management of the Company to the extent
contemplated by the Development Budget or Operating Budget or otherwise mutually
approved by the Members.

Section 4.9

Legal and Other Fees.  Furthermore, in amplification and not in limitation of
the provisions of Section 4.1 and notwithstanding anything to the contrary in
Section 4.8 and/or any other sections of this Agreement, the Managers shall have
the right to reimburse INLAND DIVERSIFIED REAL ESTATE TRUST, INC. and its
Affiliates for services of its in-house lawyers in connection with leasing or
other Project-related work at scheduled rates charged to other joint ventures
(but there shall be no reimbursement for services in connection with the
drafting and negotiation of this Agreement or any due diligence activities or
other activities associated with Initial Capital Contributions).  

Section 4.10

Vacancies.  In the event that a Manager position is vacated due to resignation
of such Manager, or due to death or incapacity of such Manager where such
Manager is not a Member, either Inland Member and Vlass Member may appoint a
Person to serve as Inland Manager and Vlass Manager, as applicable; provided,
however, that no Person shall become a Manager of the Company without the
written approval of all Members unless such Manager is a Member of or Affiliate
of the appointing Member.    








31.







125165.12







ARTICLE 5.  DISTRIBUTIONS

Section 5.1

Distributions Generally.  Subject to the provisions of Section 3.3,
distributions of Company assets only shall be made in accordance with this
Article 5 and Article 10.

Section 5.2

Distributions of Net Cash Flow.

(a)

Except as otherwise expressly provided in Section 3.3, Net Operating Income, if
any, shall be computed monthly and distributed monthly to the Members, in the
following order of priority:

(i)

First, to Inland Member, until the Unpaid Preference on its Invested Capital is
reduced to zero;

(ii)

Second, to Vlass Member.

(b)

The Managers shall determine jointly using reasonable judgment whether, and to
what extent, Net Operating Income shall be distributed or shall be set aside and
retained in a working capital reserve or capital expenditure reserve, or
reserves for funds to be used for the payment or reduction of any Company
indebtedness; provided that no reserves shall be retained unless and until
Inland Member's Unpaid Preference is reduced to zero as aforesaid.  At such time
as the Company's Net Operating Income is finally determined with respect to a
Company fiscal year, the Company shall distribute to the Members their
respective undistributed shares, if any, of the Company's actual Net Operating
Income for such fiscal year, and if advance distributions to a Member exceed
such Member's distributable share of such actual Net Operating Income for such
fiscal year, as finally determined, such Member shall immediately repay to the
Company the amount of such excess, and any amounts not so repaid by a Member may
be deducted from the next distributions of Net Operating Income or Capital
Proceeds distributable to such Member.

Section 5.3

Distributions of Capital Proceeds.  Except as otherwise provided for in Sections
3.3 and 10.3 or in the event of a sale of any portion of the Property, within
thirty (30) days of the receipt of Capital Proceeds, the same shall be
distributed in accordance with the following order of priority:

(a)

First, to Inland Member, until the Unpaid Preference on its Invested Capital is
reduced to zero.

(b)

Second, to Vlass Member.

Section 5.3.1.

Special Distributions. If at any time the Contribution Cap established by this
Agreement exceeds the total Project Costs set forth in the Development Budget
plus five percent (5%) (the difference between the two amounts is the "Project
Excess"),








32.







125165.12




the Vlass Manager, in its sole discretion, may direct that a special
distribution of Capital Proceeds be made to Vlass Member in any amount up to and
including the Project Excess.  

Section 5.4

Distributions Upon Final Liquidation.  Upon a final liquidation of the Company
in accordance with Article 10, all of the Company's assets shall be distributed
as set forth in Section 10.3.

Section 5.5

The Right to Withhold.  The Company shall withhold from any distribution such
amounts as are required to be withheld by the laws of any taxing jurisdiction.
 Such withheld amounts shall be treated as amounts distributed to the respective
Members on whose account the withholding was imposed.




ARTICLE 6.  ALLOCATIONS

Section 6.1

In General.  Profits and Losses of the Company shall be determined and allocated
with respect to each fiscal year of the Company as of the end of such year, and
at such times as the Gross Asset Value of any asset is adjusted pursuant to
Section 1.20.  Subject to the other provisions of this Article 6, an allocation
to a Member of a share of Profits or Losses shall be treated as an allocation of
the same share of each item of income, gain, loss and deduction that is taken
into account in computing Profits or Losses.

Section 6.2

Allocations of Profits and Losses.  Except as otherwise provided in this Article
6, Profits and Losses shall be allocated for each fiscal year or other period to
the Members in a manner consistent with the allocations in Section 5.2(a).

Section 6.3

Limitation on Allocation of Losses.  The Losses allocated to any Member pursuant
to Section 6.2 shall not exceed the maximum amount of Losses that can be so
allocated without causing such Member to have an Adjusted Capital Account
Deficit at the end of any fiscal year.  All Losses in excess of the limitation
set forth in this Section 6.3 shall be allocated to the other Members, pro rata
to the allocation of other Losses to such Members.

Section 6.4

Additional Allocation Provisions.  Notwithstanding the foregoing provisions of
this Article 6, the special allocations required by this Section 6.4 shall be
made in the following order of priority:

(a)

Regulatory Allocations.

(i)

If there is a net decrease in Company Minimum Gain or Member Minimum Gain during
any fiscal year, the Members shall be allocated items of Company income and gain
for such year (and, if necessary, for subsequent years) in accordance with
Treasury Regulation Section 1.704-2(f) or Section 1.704-2(i)(4), as applicable.
 It is intended that this Section 6.4(a)(i) qualify and be construed as a
"minimum gain chargeback" and a "chargeback of partner Member nonrecourse debt
minimum gain" within the meaning of such








33.







125165.12




Regulations, which shall be controlling in the event of a conflict between such
Regulations and this Section 6.4(a)(i).

(ii)

Any Member Nonrecourse Deductions for any fiscal year shall be specially
allocated to the Member(s) who bear the economic risk of loss with respect to
the Member Nonrecourse Debt to which such deductions are attributable.

(iii)

If any Member unexpectedly receives an adjustment, allocation or distribution
described in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6),
items of Company income and gain shall be allocated, in accordance with Treasury
Regulation Section 1.704-1(b)(2)(ii)(d), to the Member in an amount and manner
sufficient to eliminate, to the extent required by such Regulation, the Adjusted
Capital Account Deficit of the Member as quickly as possible.  It is intended
that this Section 6.4(a)(iii) qualify and be construed as a "qualified income
offset" within the meaning of Treasury Regulation 1.704-1(b)(2)(ii)(d), which
shall be controlling in the event of a conflict between such Regulation and this
Section 6.4(a)(iii).

(b)

The allocations set forth in Section 6.3 and Sections 6.4(a)(i), (ii) and (iii)
(the "Regulatory Allocations") are intended to comply with certain regulatory
requirements, including the requirements of Treasury Regulation Sections
1.704-1(b) and 1.704-2.  Notwithstanding the provisions of Section 6.1 and 6.2,
the Regulatory Allocations shall be taken into account in allocating other items
of income, gain, loss and deduction among the Members so that, to the extent
possible, the net amount of such allocations of other items and the Regulatory
Allocations to each Member shall be equal to the net amount that would have been
allocated to each such Member if the Regulatory Allocations had not occurred.

(c)

In the event that the Code or any Treasury Regulations promulgated thereunder
require allocations of items of income, gain, loss, deduction or credit
different from those set forth in this Agreement, upon the advice of the
Company's counsel or accountants, the Managers are hereby authorized to make new
allocations in reliance upon the Code, the Treasury Regulations and such advice
of the Company's counsel or accountants, such new allocations shall be deemed to
be made pursuant to the fiduciary obligation of the Managers to the Company and
the Members, and no such new allocation shall give rise to any claim or cause of
action by any Members.

(d)

Notwithstanding the foregoing provisions of this Article 6, income, gain, loss
and deduction with respect to property contributed to the Company by a Member
shall be allocated among the Members, pursuant to Regulations promulgated under
Code Section 704(c), so as to take account of the variation, if any, between the
adjusted basis of such property to the Company and its initial Gross Asset Value
(computed in accordance with Section 1.20).  In the event the Gross Asset Value
of any Company asset is adjusted pursuant to Section 1.20(b), subsequent
allocations of income, gain, loss and deduction with respect to such asset shall
take account of the variation, if any, between the adjusted basis of such asset
for federal income tax purposes and its Gross Asset Value in the same manner as
under Code Section 704(c) and the








34.







125165.12




applicable Regulations, consistent with the requirements of Section
1.704-1(b)(2)(iv)(g) of the Regulations.  Any elections or other decisions
relating to the allocations pursuant to this Section 6.4(d) shall be made by the
Managers in any manner, in the Managers' discretion, that reasonably reflects
the purpose and intention of this Agreement.  Allocations pursuant to this
Section 6.4(d) are solely for purposes of federal, state and local income taxes
and shall not affect, or in any way be taken into account in computing, any
Member's Capital Account or share of Profits, Losses, other tax items or
distributions pursuant to any provision of this Agreement.







ARTICLE 7.  BOOKS AND RECORDS;

ACCOUNTING; TAX ELECTIONS

Section 7.1

Company Books.  The books of the Company shall be maintained, for financial
reporting purposes, on an accrual basis in accordance with generally accepted
accounting principles.  All decisions as to accounting matters shall be made by
the Managers in their reasonable judgment.

Section 7.2

Records.  The Inland Manager shall keep at the Company's office the following
Company documents:

(a)

a current list of the full name and last known business or residence address of
each Member, together with the Capital Contribution and Percentage Interest of
each Member;

(b)

executed copies of any powers of attorney pursuant to which other filings have
been made;

(c)

copies of the Company's federal, state, and local income tax or information
returns and reports, if any, for the six (6) most recent tax years;

(d)

copies of this Agreement and all amendments to this Agreement;

(e)

financial statements of the Company for the six (6) most recent tax years; and

(f)

the Company's books and records as they relate to the internal affairs of the
Company for the current and past three (3) tax years.

On reasonable advance notice to the Managers, any Member shall have the right to
inspect and examine any of the foregoing at the offices of the Company.

Section 7.3

Company Tax Elections; Tax Controversies.  The Managers shall have the right to
make all elections for the Company provided for in the Code, including, but not
limited to, the elections provided for in Section 754 of the Code.  The Inland
Manager is hereby designated as the "Tax Matters Member" pursuant to the
requirements of Section








35.







125165.12




6231(a)(7) of the Code and in such capacity shall represent the Company in any
disputes, controversies or proceedings with the Service.

Section 7.4

Fiscal Year.  The fiscal year of the Company shall be the calendar year.

Section 7.5

Financial Reports.  The Inland Manager shall prepare or cause to be prepared and
shall furnish each Member as specified below or otherwise as soon as practicable
the following (at the expense of the Company):

(a)

On or before March 31 of each calendar year, for the preceding year, the
following:  All information necessary for the preparation by each Member of its
federal income tax return as to the Company's income, gains, losses, deductions
or credits and the allocations thereof to each Member, including a Schedule K-1
(or any other comparable form subsequently required by the Internal Revenue
Service), and a copy of the federal income tax return of the Company, and any
state or local income tax return required for the Company;

(b)

Within sixty (60) days after the end of each fiscal quarter, quarterly unaudited
profit and loss statements, balance sheets and related statements of retained
earnings and cash receipts and disbursements (which unaudited statements shall
be, to the Inland Manager's best knowledge, true, correct and complete); and

(c)

Within ninety (90) days after the end of each fiscal year, annual unaudited
financial statements, including profit and loss statements, balance sheets, and
related statements of retained earnings and cash receipts and disbursements.







ARTICLE 8.  TRANSFERS AND ENCUMBRANCES OF

COMPANY INTERESTS

Section 8.1

Transfers.  Except as may be expressly provided in this Article 8 or with the
consent of all other Members, no Member may Transfer all or any portion of its
Membership Interest (or any right to receive distributions).  Any purported
Transfer of any Membership Interest (except as expressly permitted or consented
to by all other Members as aforesaid) shall be null and void.

Section 8.2

Permitted Transfers.  Notwithstanding the restrictions on Transfers under
Section 8.1, any Member may transfer all or any part of its Membership Interest
to any Affiliate of the transferor Member or to any other Member.  Furthermore,
for purposes hereof, a "Transfer" shall not include (A) any transfers to
Diversified or subsidiaries of Diversified or transfers of interests in
Diversified as part of its or any successor entity resulting from any merger
permitted hereunder or (B) the  merger of Diversified with any of the following
entities: INLAND REAL ESTATE CORPORATION, a Maryland corporation, INLAND REAL
ESTATE INVESTMENT CORPORATION, a Delaware corporation, INLAND AMERICAN REAL
ESTATE TRUST, INC., a Maryland corporation, WESTERN








36.







125165.12




RETAIL REAL ESTATE TRUST, INC, a Maryland corporation or any other real estate
investment trust or partnership sponsored by INLAND REAL ESTATE INVESTMENT
CORPORATION, or any other entity composed entirely of any of the foregoing.
 Upon any permitted Transfer or transfer of a Membership Interest pursuant to
this Section 8.2, the transferor and transferee shall file with the Company an
executed or authenticated copy of the written instrument of assignment to it.
 Any transferee under this Section 8.2 shall, as a condition to the
effectiveness of the assignment to it of the economic benefits of Membership
Interest, acknowledge in writing that the rights to the Membership Interest
acquired by it are subject to the restrictions on Transfers set forth in this
Article 8.

Section 8.3

Substitution of Permitted Transferee for Member.

(a)

A transferee of a Company Interest pursuant to Section 8.2 shall have no right
to become a substituted Member with respect to the transferred Company Interest
unless the following conditions are satisfied:

(i)

the Managers consent in writing to such admission, which consent may be given,
withheld or made subject to such conditions as are determined by the Managers,
in the Managers' sole and absolute discretion; and

(ii)

the Managers receive written instruments (including, without limitation, such
Person's consent to be bound by this Agreement as a substituted Member) that are
in a form satisfactory to the Managers (as determined in their sole and absolute
discretion).

(b)

Unless substituted for a Member under this Section 8.3, a transferee or assignee
shall have only the rights to receive the distributions of Net Cash Flow and
Capital Proceeds and allocations of Profits and Losses (and items thereof) that
the transferor or assignor Member would have received but shall not have any
other rights in or to the Company, including (without limitation) rights to vote
on actions requiring the consent or approval of the Members, or to inspect the
books and records of the Company.  All such rights shall remain with the
transferor Member.

Section 8.4

Vlass Member Buyout.

(a)

Beginning on December 1, 2010, and for a period thereafter continuing until
twenty-four (24) months following the Project Completion Date (the "Vlass
Exercise Period"), Vlass Member shall have the option (at its sole discretion),
but not the obligation, to elect to transfer all of its Membership Interest to
Inland Member or an assignee thereof ("Membership Interest Buyout") by executing
the "Assignment of Membership Interest Agreement" attached hereto as Exhibit "K"
("Vlass Membership Interest Assignment").  In order to exercise its option
hereunder, Vlass Member shall give notice of such exercise to Inland Member on
or before the last day of the Vlass Exercise Period and, upon such notification,
the parties shall conclude the Membership Interest Buyout within twenty (20)
business days following the date of Inland Member's








37.







125165.12




receipt of such notice in accordance with the further provisions of Subsection
(c) below.  If Vlass does not exercise the Membership Interest Buyout within the
Vlass Exercise Period, the right to exercise the Membership Interest Buyout
shall thereafter become the sole right of the Inland Member.

(b)

At any time after the Trigger Date (as defined below), the Inland Member shall
have the option (at its sole discretion) to trigger the Membership Interest
Buyout by giving notice of such election to Vlass Member.  If Inland Member
chooses to exercise the option for the Membership Interest Buyout, then within
twenty (20) business days following the date of Vlass Member's receipt of such
notice, the parties shall conclude the Membership Interest Buyout in accordance
with the further provisions of Subsection (c) below. For purposes hereof, the
"Trigger Date" shall mean the date that is the earlier to occur of (i) two (2)
years from the Project Completion Date and (ii) the date upon which the Project
is one hundred percent (100%) leased to Project Tenants that are open, operating
and paying full rent.  

(c)

Upon exercise by either Member of its right to effect the Membership Interest
Buyout in accordance with the provisions of Subsections (a) and (b) above,
Inland Member shall, within the foregoing twenty (20) business day period, make
a final Capital Contribution (the "Inland Final Capital Contribution") to the
Company in an amount equal to the sum of the Net Project Value (as hereinafter
defined) less the aggregate of all of Inland Member's Initial Capital
Contribution, Additional Capital Contributions and Inland Required Additional
Contributions made prior to the Membership Interest Buyout Date. The "Net
Project Value" means the quotient, determined as of the date of a Member's
election under either of Subsection (a) or (b) above, of Project Net Operating
Income as of such date, divided by 8.5%. Simultaneously with funding of the
Inland Final Capital Contribution to the Company, the Members shall execute and
deliver the Vlass Membership Interest Assignment and the closing of the
Membership Interest Buyout shall occur, and in connection with such closing an
amount equal to the Inland Final Capital Contribution plus any undistributed
Project Net Operating Income attributable to Vlass Member and any remaining
Vlass Member Capital Contribution shall be distributed to Vlass Member as
consideration for the Vlass Membership Interest Assignment. Notwithstanding the
foregoing, prior to the closing of the Membership Interest Buyout, Vlass Member
shall provide Inland Member with the City’s written approval of Vlass Member’s
withdrawal from the Company as a result of the Membership Interest Buyout is
such approval is required pursuant to the Developer’s Agreement. Upon completion
of the closing of the Membership Interest Buyout, Vlass Member shall cease to be
a Member of Company and shall not be entitled to any rights related thereto,
including (without limitation) all rights to receive distributions of cash flow
and capital proceeds.








38.







125165.12




(d) In the event neither member elects to require the Vlass Membership Interest
Assignment pursuant to Subsections (a) and (b) above, then the Company shall
continue to operate in accordance with the further terms of this Agreement.

(e)  Notwithstanding the foregoing, in the event the Inland Member has made a
Member Loan which remains unpaid at the Trigger Date, then the Inland Member may
reduce the Inland Final Capital Contribution by the amount equal to all accrued
and unpaid interest and principal of Inland Member’s Member Loan.

                        Section 8.5.

Possible Amendment.  The parties hereto agree to amend the transfer provisions
of this Article 8 if the Managers reasonably determine that such amendment is
necessary for any reason, including without limitation, for the Company to be
treated as a partnership for Federal income tax purposes.




ARTICLE 9.  ADDITIONAL MEMBERS

Section 9.1

Admissions and Withdrawals.  No Person shall be admitted to the Company as a
Member except in accordance with Sections 8.3, 9.3 and 10.2.  Except as
otherwise specifically set forth in Section 9.2(a), no Member shall be entitled
to withdraw from the Company without the consent of the Managers, which consent
may be given, withheld or made subject to such conditions as are determined by
the Managers, in their sole and absolute discretion.  Neither the admission of a
Member nor the withdrawal of a Member, whether in accordance with this Agreement
or not, shall cause the dissolution of the Company.  Any purported admission,
withdrawal or removal which is not in accordance with this Agreement shall be
null and void.

Section 9.2

Cessation of Members.  A Member shall cease to be a Member of the Company upon
the earlier to occur of one of the following events:

(a)

the Member's withdrawal from the Company;

(b)

the filing of a certificate of dissolution, or its equivalent, for the Member
(unless withdrawn, revoked or corrected within fifteen (15) days);

(c)

if an individual, the incompetence, insanity or death of the Member; or

(d)

an Event of Bankruptcy of the Member.

Section 9.3

Ceasing Member's Manager.  In the event of an occurrence of an event described
in Section 9.2 hereof, the Manager appointed by the Member ceasing to be a
Member shall automatically cease to be a Manager, the existing Manager shall (on
notice to all other Members) immediately become the sole Manager and the Company
shall continue without interruption; provided that such continued existence of
the Company shall be subject to the provisions of Section 10.2.  








39.







125165.12







ARTICLE 10.  DISSOLUTION AND WINDING UP

Section 10.1

Dissolution and Distributions of Property.  Except for (i) sales of all or a
portion of the Project pursuant to the authority granted to the Managers herein,
and (ii) dissolution expressly permitted by this Agreement, no Member shall have
the right to, and each Member hereby agrees that it shall not (and hereby
irrevocably waives any right to), seek to dissolve or cause the dissolution of
the Company or to seek to cause a partial or whole distribution or sale of the
Project or a partition of the Company or any of its assets, whether by court
action or otherwise, it being agreed that any actual or attempted partition,
dissolution, distribution or sale would cause a substantial hardship to the
Company and the remaining Member(s).

Section 10.2

Dissolving Events.  The Company shall be dissolved upon the earlier to occur of
one of the following events:

(a)

the first occurrence of any event set forth in Section 9.2; provided, however,
that, within sixty (60) days after such event, the Members (A) may elect in
their sole and absolute discretion to continue the Company;

(b)

upon the sale, transfer or disposition of the entire Project and all interests
of the Company therein;

(c)

the happening of any other event causing its dissolution under the Act; or

(d)

upon the election and unanimous approval of the Members.

Notwithstanding anything contained herein to the contrary, to the extent
permitted by applicable law, the Company shall not dissolve or merge with or
into any other entity, or convert into another form of business entity, or
otherwise terminate, and the Company shall continue (and not dissolve) for so
long as a single solvent Member exists.  Notwithstanding anything contained
herein to the contrary, to the extent permitted by applicable law, a Bankruptcy
Event respecting the Company shall not cause a dissolution of the Company.

Section 10.3

Liquidation and Final Distribution of Proceeds.

(a)

Upon the dissolution of the Company pursuant to Sections 10.2(a) through (d),
the Company shall thereafter engage in no further business other than that which
is necessary to wind up the business, and the Managers shall liquidate all or a
portion of the Project and any other Company assets and distribute the cash
proceeds therefrom, and any other assets of the Company.  The cash proceeds from
the liquidation of Company assets, and any other Company assets, shall be
applied or distributed by the Company in the following order:

(i)

First, to the creditors of the Company (including, without limitation, Members
who are creditors to the extent permitted by law) in








40.







125165.12




satisfaction of liabilities of the Company other than liabilities for
distributions to Members; and as reasonable reserves therefor.

(ii)

Second, any balance to the Members in accordance with Section 5.3.

(b)

the Managers may apply or distribute non-cash assets of the Company upon final
liquidation (pro-rata in accordance with the foregoing provisions of Section
10.3a) and such non-cash assets shall be valued at their fair market value, as
determined by the Managers, net of any liabilities secured by such property that
the distributee is considered to assume, or take subject to.

Section 10.4

No Capital Contribution Upon Dissolution.  Each Member shall look solely to the
assets of the Company for all distributions with respect to the Company, its
Capital Contribution thereto, its Capital Account and its share of Profits or
Losses, and shall have no recourse therefor (upon dissolution or otherwise)
against the Managers or any Members.  If, upon liquidation of the Company or
upon liquidation of a Member's interest in the Company, a Member has a deficit
balance in its Capital Account (after giving effect to all contributions,
distributions and allocations for all taxable years, including the year during
which the liquidation occurs), such Member shall not be obligated to make any
capital contribution with respect to such deficit.




ARTICLE 11.  [INTENTIONALLY OMITTED]







ARTICLE 12.  CONDITIONS TO EFFECTIVENESS; REPRESENTATIONS AND WARRANTIES

Section 12.1  Conditions to Effectiveness.  While this Agreement is valid and
binding upon the Members upon the Execution Date hereof, the effectiveness of
this Agreement and of all obligations of the Members to be performed from and
after the Effective Date hereof shall occur only upon the Effective Date.  The
"Effective Date" hereunder shall be the first date upon which each of the
following conditions (the "Conditions") shall have been satisfied to the
satisfaction of the applicable Member or waived by the applicable Member or
Members (and the Members will, upon request of either, execute and deliver
written confirmation of the Effective Date):

(a)

Inland Member shall have completed its due diligence review respecting the
Project and all matters related thereto (including, without limitation, the
Proforma, Development Budget, Area A - Phase I Redevelopment Obligations,
Project entitlements, Project Leases, historical operating statements,
historical common area maintenance reconciliations, service contracts,
environmental reports, property condition








41.







125165.12




assessments, PZR zoning reports, zoning compliance letters, title reports and
surveys), and has concluded that the Project is acceptable to Inland Member in
its sole discretion (the foregoing condition being herein the "Inspection
Condition");

(b)

The Members shall have finally approved and, as necessary based upon such mutual
approval, attached or updated in writing the following Exhibits to this
Agreement (which Exhibits, to the extent updated in connection with such mutual
approval, shall supersede the corresponding preliminary Exhibits attached
hereto, and all of which Exhibits shall be deemed incorporated into and made a
part of this Agreement in lieu thereof as fully as if appended directly hereto):
Exhibit "C" (Development Budget), Exhibit "D" (Proforma), Exhibit "L" (List of
Material Documents), Exhibit "M" (Modifications to Material Documents) and
Exhibit "N" (Project Rights and Burdens).  The foregoing condition is herein the
"Schedules Condition";  

(c)

Vlass Member and the City shall have executed and delivered a second amendment
(the "Second Amendment") to the Developer's Agreement in form and substance
mutually acceptable to both Members addressing the matters reflected in Schedule
1 attached to the letter to the City attached hereto as Exhibit "I" and by this
reference made a part hereof (the ("City Letter"; with the foregoing condition
regarding the City Letter being herein the "MDA Condition").  Without
limitation, the Second Amendment must segregate the Area A – Phase I
Redevelopment Obligations to the sole satisfaction of Inland Member;  

(d)

The representations and warranties of each  Member set forth in Sections 12.2
and 12.3 below shall be true and correct as of the Effective Date in all
material respects, or any such representation that is not true and correct shall
have been disclosed to the other Member in writing and the other Member shall
have waived such representation and/or warranty in writing (the foregoing
condition being the "Representations Condition");  

(e)

The Members have mutually approved the form "REOA" to be impressed upon the
Developer's Property in accordance with the Developer's Agreement and the form
approved by the City by virtue of the Second Amendment (the "REOA Condition");
and

(f)

Any subdivision approvals or permits required to allow the Area A – Phase I Land
to be legally conveyed to the Company shall have been obtained (“Approvals and
Permits Condition”). Notwithstanding the foregoing, in the event Approvals and
Permits Condition is not satisfied by May 1, 2010 then the Conditions Deadline
shall automatically be extended until the Approvals and Permits Condition is
satisfied; however, in the event the Approvals and Permits Condition is not
satisfied on or before July 1, 2010 (“End Date”), then this Agreement shall
automatically terminate unless the parties agree in writing to extend the End
Date.

The Members shall have until May 1, 2010 (the "Conditions Deadline"), to
determine that the Conditions have been satisfied or waived; provided that (i)
the Inspection Condition may








42.







125165.12




be waived by Inland Member unilaterally and the Schedules Condition, MDA
Condition and REOA Condition shall be considered waived only if both Inland
Member and Vlass Member mutually agree to such waiver.  The Representations
Condition exists for the benefit of each Member, and shall have failed for each
such Member only if representations by the other Member shall not be true and
correct in all material respects as of the Effective Date (or waived by the
Member benefited by such representations in accordance with the provisions of
Section 12.4 below).  Except in cases of failure to give timely notice of
termination as provided below, any waiver of a Condition by either Member must
be in writing to be effective.  The parties agree to act reasonably and in good
faith in connection with their respective efforts to satisfy the Conditions, and
each Member will give prompt notice to the other Member upon any determination
that a Condition in the notifying Member's favor has been satisfied or waived.
 If the Representations Condition in favor of Inland Member shall have failed or
either of the Inspection Condition, Schedules Condition, MDA Condition or REOA
Condition shall not have been satisfied or waived by Inland Member by the
Conditions Deadline, then Inland Member may terminate this Agreement by notice
to Vlass Member given at any time on or before the Conditions Deadline.  If the
Representations Condition in favor of Vlass Member shall have failed or either
the Schedules Condition, MDA Condition or REOA Condition shall not have been
satisfied or waived by Vlass Member by the Conditions Deadline, then Vlass
Member may terminate this Agreement by notice to Inland Member given at any time
on or before the Conditions Deadline.  Upon timely notice of termination by
either Member pursuant to the terms hereof, this Agreement shall be of no
further force and effect, the parties shall be relieved of any and all liability
or obligation each to the other hereunder, except that the Members will take
actions as necessary to dissolve the Company with the Secretary of State of the
State of Delaware.  Failure by either Member to give notice of termination in
accordance with the provisions hereof on or before the Conditions Deadline shall
be deemed waiver of any Condition yet outstanding by such Member.

Section 12.2.  Representations and Warranties of Vlass Member.  To induce the
Inland Member to enter into this Agreement, Vlass Member hereby represents,
warrants and covenants as follows to Inland Member:

(a)

With respect to the Developer's Agreement, Project Leases and any other written
contracts identified in Exhibit "L" that will affect the Company or will be
assigned to the Company in conjunction with the execution of this Agreement
("Material Documents"):

(i)

Each of same is in full force and effect to the extent of and in accordance with
its terms, and has not been modified or amended except as disclosed to Inland
Member, and to the knowledge of Vlass Member, no waivers relating to rights
thereunder or material correspondence or notices related thereto have been
executed, delivered or received, except in each case as otherwise set forth in
Exhibit "M" or disclosed in writing to Inland Member;








43.







125165.12




(ii)

Vlass Member has not assigned or encumbered same or given or received any
notices of default from any other party thereto;

(iii)

Vlass Member has paid all amounts and fully and properly performed all actions
required to be paid or performed by it thereunder up to the date hereof; and

(iv)

Subject to the MDA Condition, Vlass Member has full right, power and authority
to assign same to the Company without requirement for the consent of any other
party thereto or any other Person (or will have obtained any such consent prior
to the Effective Date).

(b)

With respect to the remainder of the Project Rights and Burdens:

(i)

To the knowledge of Vlass Member, all of the remainder of the Project Rights and
Burdens (i.e., all of same other than the matters addressed in (a) above) are
listed in Exhibit "N";

(ii)

Such remainder of the Project Rights and Burdens are in full force and effect,
and Vlass Member has not assigned or encumbered same or given or received any
notices of default from any other party thereto;

(iii)

To the knowledge of Vlass Member, Vlass Member has paid all amounts due under
any of such remainder of the Project Rights and Burdens, and fully and properly
performed all actions required to be paid or performed by it under each of same;
and

(iv)

Vlass Member has full right, power and authority to assign its interest in such
remainder of the Project Rights and Burdens to the Company without requirement
for the consent of any other party thereto or any other Person (or will have
obtained any such consent prior to the Effective Date);

(c)

To the knowledge of Vlass Member, there are no other leases, contracts,
agreements, commitments, expenses or obligations relating to the Project that
would be binding on or obligate the Company other than the Project Rights and
Burdens and any other matter of record set forth in title reports for the Area A
- Phase I Property delivered to Inland Member in accordance with the provisions
hereof.

All representations and warranties of Vlass Member hereunder that are stated to
be "to its knowledge" or words of similar effect shall mean to the current,
actual, conscious and good faith knowledge of Michael B. Vlass, Michael J. Lant
and/or Mark T. Sneed, and do not include any constructive or imputed knowledge.
 In the event any such representation or warranty proves to be false, misleading
or actionable in any manner, Mr. Vlass shall not have any personal liability to
Inland Member, the Company or the Managers whatsoever;








44.







125165.12




and any recourse as a result of the failure of such representation or warranty
shall be against Vlass Member as to the Company and the Managers.

Vlass Member hereby agrees to and shall defend, indemnify, and hold the Company
and each other Member harmless from and against any loss or damage caused by or
accruing from a material breach by Vlass Member of any representation, warranty
or covenant made by it in this Section 12.2.  Any such indemnified loss or
damage shall be limited to actual out-of-pocket losses and expenses, and shall
not include lost profits, consequential damages or other damages of speculative
nature, nor punitive damages; except that in the event of a knowing, deliberate
breach, such limitation on loss and damage shall not apply.

Section 12.3.  Mutual Representations.  To induce each of the Members to enter
into this Agreement, each Member hereby represents, warrants and covenants to
the other Member that:

(a)

The representing Member has been duly formed and is a validly existing limited
liability company qualified and in good standing to transact business in the
state of its formation, and with requisite power and authority to execute this
Agreement and perform all its obligations hereunder, subject to the Conditions
herein expressed.  The persons and entities executing this Agreement on behalf
of the Representing Member have the power and authority to enter into this
Agreement.  The execution, delivery and performance of this Agreement by the
representing Member have been duly and validly authorized by all necessary
action of it.  This Agreement has been duly executed and delivered by the
representing Member and constitutes a legal, valid and binding obligation of it,
enforceable against it in accordance with the terms hereof.

(b)

The representing Member has obtained all consents required to enter into and
perform this Agreement required under any company agreement, shareholder
agreement, limited liability company agreement, covenant, charter, declaration
of trust or, to the best knowledge of the representing Member, other agreement
concerning it or to which it is a party or which is binding upon it or by any
law or regulations or any judgment, order or decree of any governmental body,
agency or court having jurisdiction over it, subject to the MDA Condition and
receipt of governmental approvals for construction and development of the
Project.

(c)

There is no pending litigation brought by or against the representing Member or,
to its actual knowledge, affecting in any manner the Developer's Property, the
Area A - Phase I Land or the Project.

(d)

Subject to the MDA Condition, neither the execution and delivery of this
Agreement nor the consummation of the transactions herein contemplated will
conflict with, result in a breach of or constitute (with or without the giving
of notice or the passing of time, or both) a default under, or otherwise
materially and adversely affect any contract, agreement, instrument, license or
undertaking to which the representing Member or any of its Affiliates is a party
or by which it or any of them or any of their respective properties or assets is
or may be bound or that relates to the Project in any respect.








45.







125165.12




(e)

The representing Member is neither a "foreign person" within the meaning of Code
Section 1445(f) nor a "foreign partner" within the meaning of Code Section
1446(e).

(f)

Neither the representing Member nor any of its Affiliates has dealt with any
broker or finder in connection with the transactions between the parties hereto
contemplated by this Agreement.

12.4

Notice of Change.  If any of the representations or warranties made by either
Member in Section 12.2 or 12.3 above is determined to be false or materially
misleading in any material respect at the time it was made by the representing
Member or at any time prior to the Effective Date, the Member benefited by such
representation or warranty proven to be false or misleading shall have the
option, as its sole remedies, either of terminating this Agreement in accordance
with the provisions of Section 12.1 above or of waiving the breach in which case
the representation or warranty that is false or misleading shall be deemed
modified to conform to the known facts; provided that, notwithstanding the
foregoing, a Member shall also have any other remedies available at law or in
equity for any intentional misrepresentation by the other Member.  The
representations set forth in Sections 12.2 and 12.3 shall survive the Effective
Date shall not merge with the delivery of documentation in connection with the
Initial Capital Contributions of the Members.  If, with respect to any such
representation or warranty, no notice of breach thereof is given by the Member
receiving same within twelve (12) months after the Effective Date, or if notice
of such breach has been given but the breach has not been cured and Member
receiving the representation or warranty has not brought an action against
Member making such representation or warranty as a result of such breach within
eighteen (18) months after the Effective Date, the Member receiving such
representation or warranty shall be estopped and barred from bringing an action
as a result of such breach.

12.5

Delivery of Project Materials.  To the extent not delivered to Inland Member
prior to the Execution Date, Vlass Member agrees to provide to Inland Member,
within five (5) business days following the Execution Date of this Agreement,
copies of any Project entitlements and a list of any entitlements that are
required but not yet obtained, Project Leases, historical operating statements,
historical common area maintenance reconciliations, service contracts,
environmental reports, property condition assessments, zoning reports, zoning
compliance letters, title reports, title policies and surveys in Vlass Member's
possession and relating to the Area A – Phase I Land and Project.  Vlass Member
does not make any representation or warranty of any nature whatsoever regarding
the truth, accuracy, validity, completeness, usefulness, suitability or any
other aspect of any such information so provided, except to represent that it
has no actual knowledge that any such information is false or materially
misleading or incomplete in any material respect.  Notwithstanding anything
herein contained to the contrary, the failure of Vlass Member to provide any
information contemplated hereby, so long as not a deliberate failure to
disclose, shall not be a default by Vlass Member hereunder.

12.6

Execution of City Letter.  Upon execution of this Agreement by the Members, the
Members will execute and deliver the City Letter to the City.  








46.







125165.12










ARTICLE 13.  MISCELLANEOUS

Section 13.1

Waiver of Conflict of Interest.  The Company and the Managers are not
represented by separate counsel.  The attorneys, accountants and other experts
who perform services for the Company also perform services for the Managers.  It
is contemplated that such dual representation will continue.  To the extent that
the foregoing representation constitutes a conflict of interest, the Company,
the Managers and each Member hereby expressly waive any such conflict of
interest.

Section 13.2

Amendment by Members.  Except as otherwise stated in Section 13.3, the written
approval of each Member shall be required to amend or waive any provision of
this Agreement.

Section 13.3

Amendment by Managers.  Notwithstanding Section 13.2, any provision of this
Agreement may be amended or waived from time to time by the Managers, without
the consent of any Members, only to the extent that such amendment or waiver is
necessary or advisable in the opinion of the Managers: (i) to qualify or
continue the qualification of the Company as a limited liability company in
which the Members have limited liability under the laws of any state; (ii) to
ensure that the Company will be treated as a partnership for federal income tax
purposes; (iii) to cure any ambiguity, and to correct or supplement any
inconsistent provision in this Agreement; (iv) to ensure that all allocations of
Profits and Losses are respected for federal income tax purposes; and (v) to
properly reflect the Members and the respective Percentage Interest of each
Member, as such Members may change due to admissions and withdrawals of Members
in accordance with this Agreement.  However, no amendment or waiver that would
alter a Member's Capital Contribution, Capital Account or Percentage Interest
(except to the extent that such are indirectly affected by any amendments or
waivers, including, without limitation, those pertaining to the admissions or
withdrawals of Members), the liability of a Member to third parties, or the
removal of any Member shall be permitted without the prior approval of the
Member so affected.

Section 13.4

No Assignments; Binding Effect.  This Agreement shall not be assigned or
otherwise transferred (by operation of law or otherwise) by any Member (except
as may be expressly permitted in this Agreement).  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives and assigns
permitted in accordance with this Agreement and the Act.

Section 13.5

Notices.  Any notice, approval, consent or other communication required or
permitted to any Member under this Agreement shall be in writing and shall be
deemed to have been duly given or made: (i) if delivered personally by courier
or otherwise, then as of the date delivered or if delivery is refused, then as
of the date presented, (ii) if sent or mailed by Federal Express, Express Mail
or other overnight mail service to the Company and to each Member at the address
set forth on the first page of this Agreement (subject to change on








47.







125165.12




notice from any Member to the other Members and the Company), then as of the
first business day after the date so mailed; (iii) if sent or mailed by
certified U.S. Mail, return receipt requested, to the Company at the address set
forth on the first page of this Agreement (subject to change on notice from any
Member to the other Members and the Company), then as of the third business day
after the date so mailed; or (iv) if sent by facsimile to the Company or the
Managers at (630) 218-4957, Attention: Barry Lazarus, with a copy to Gary
Pechter at (630) 218-4900; or to Vlass Member at Meridian Buckhead, 3334
Peachtree Road, Suite 1703, Atlanta, Georgia 30326, Attention: Michael B. Vlass,
then either (X) as of the date on which the appropriate electronic confirmation
of receipt is received by the sending party between 9:00 a.m. and 5:00 p.m.
(receiver's time) on any business day or (Y) as of the next business day if the
time of the appropriate electronic confirmation of receipt is received by the
sending party after 5:00 p.m. or on a non-business day (receiver's time).

Section 13.6

Waivers.  No waiver by any Member of any default with respect to any provision,
condition or requirement hereof shall be deemed to be a waiver of any other
provision, condition or requirement hereof; nor shall any delay or omission of
any Member to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it hereafter.

Section 13.7

Preservation of Intent.  If any provision of this Agreement is determined by any
court having jurisdiction to be illegal or in conflict with any laws of any
state or jurisdiction, then the Members agree that such provision shall be
modified to the extent legally possible so that the intent of this Agreement may
be legally carried out.  If any one or more of the provisions contained herein,
or the application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect or for any reason, then the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected, it being
intended that all of the Members' rights and privileges shall be enforceable to
the fullest extent permitted by law.

Section 13.8

Entire Agreement.  This Agreement sets forth the entire and only agreement or
understanding between the Members relating to the subject matter hereof and
supersedes and cancels all previous agreements negotiations, commitments and
representations in respect thereof among them.

Section 13.9

Certain Rules of Construction.  All Article or Section titles or other captions
in this Agreement are for convenience only, and they shall not be deemed part of
this Agreement and in no way define, limit, extend or describe the scope or
intent of any provisions hereof.  Unless the context otherwise requires: (i) a
term has the meaning assigned to it; (ii) an accounting term not otherwise
defined has the meaning assigned to it in accordance with generally accepted
accounting principals; (iii) "or" is not exclusive; (iv) words in the singular
include the plural, and words in the plural include the singular; (v) provisions
apply to successive events and transactions; (vi) "herein" "hereof" and other
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision; (vii) all references to
"clauses", "Sections" or "Articles" refer to clauses, Sections or Articles of
this Agreement; and (viii) and any pronoun used in this Agreement shall include
the corresponding masculine, feminine or neuter forms.








48.







125165.12




Section 13.10

 Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

Section 13.11  Business Day.  As used in this Agreement, "business day" means
any day other than a Saturday or Sunday, or any other day on which banking
institutions in the States of Illinois are authorized or obligated by law or
executive order to close.  If the time period for the performance of any act
called for under this Agreement expires on a day other than a business day, then
the act in question may be performed on the next succeeding business day.

Section 13.12

 Governing Law; Venue.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.




ARTICLE 14.  DISPUTE RESOLUTION

Section 14.1

Good Faith Negotiation.  The Members agree to negotiate in good faith in an
effort to resolve any dispute, claim or controversy arising from or related to
this Agreement (inclusive of any Deadlock, as defined below, a "Dispute").  If
the Dispute cannot be resolved by negotiation within ten (10) business days of
the first Member's request to the other Members for such negotiation, then the
Dispute shall be submitted to mediation before the parties resort to arbitration
or litigation.




Section 14.2.

Mediation.  If mediation is required to settle a Dispute pursuant to Section
14.1, then any Member may initiate same upon notice to the other Members after
negotiation pursuant to Section 14.1 has failed.  The mediation shall be
conducted by a mutually acceptable mediator and shall be conducted in a mutually
acceptable location in Atlanta, Georgia.  If the Members cannot agree upon a
mutually acceptable mediator, each Member shall designate a mediator and such
mediators shall select a third mediator to serve as the mediator for resolution
of the Dispute.  The mediation shall be held within five (5) business days of
the delivery of notice to the Members demanding same.  In the event mediation
does not result in the resolution of the Dispute within fifteen (15) business
days of the initial mediation session, then any Member may demand that the
Dispute be submitted to binding arbitration in accordance with and to the extent
provided by Section 14.3.  The Members shall share equally the costs and
expenses of the mediator.




Section 14.3.

Other Actions or Proceedings.  In the unlikely event that mediation fails to
resolve a Dispute, then any Member may seek to initiate such action or
proceeding as such Member deems appropriate in order to resolve such Dispute,
but no Member shall be required to participate in any arbitration proceeding
without such party's consent.  Notwithstanding the foregoing, if the Dispute
arises from the Managers' inability to reach a unanimous decision, or the
Members' inability to reach a unanimous vote, on any matter for which a
unanimous vote or decision is required by this Agreement (any such particular
Dispute being hereinafter called a "Deadlock"), and if the Deadlock is not
resolved by mediation in accordance with the provisions of Section 14.2 above,
then in such case such Deadlock shall be








49.







125165.12




settled by binding arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association in effect on the date of this
Agreement, and judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof.  The arbitration hearing and all
proceedings in connection therewith shall take place in Atlanta, Georgia, or
such other location that is mutually acceptable to the Members, and the
arbitration hearing shall be commenced within thirty (30) days of the filing of
a demand for arbitration by either Member, with the award rendered within thirty
(30) days of the conclusion of such hearing.  The Members, for themselves and
the Managers, hereby expressly agree the provisions of this Section 14.3
regarding a Deadlock constitute a valid agreement to arbitrate.  The Members and
Managers hereby acknowledge that by agreeing to binding arbitration as provided
herein they have irrevocably waived any right they may have to jury trial with
regard to a Deadlock.




[Signatures appear on following page.]








50.







125165.12




IN WITNESS WHEREOF, the Members have caused this Agreement to be duly executed
by their respective and duly authorized representatives on the Execution Date,
to be effective as of the Effective Date.




INLAND MEMBER:




Inland Diversified Temple Terrace Member, L.L.C. 




By:      Inland Diversified Real Estate Trust, Inc., a Maryland corporation, its
sole member




By:  /s/ Barry L. Lazarus




Its:

President







VLASS MEMBER:




Vlass Temple Terrace, LLC 







By: /s/ Michael B. Vlass

Michael B. Vlass

Manager














51.







125165.12




EXHIBITS







Exhibit "A"

-

Area A - Phase I Land Legal Description

Exhibit "B"

-

Site Plan (Area A - Phase I Land)

Exhibit "C"

-

Development Budget

Exhibit "D"

-

Temple Terrace Proforma and Funding Computation

Exhibit "E"

-

Property Management Agreement

Exhibit "F"

-

[Intentionally Omitted]

Exhibit "G"

-

[Intentionally Omitted]

Exhibit "H"

-

Leasing Agreement

Exhibit "I"

-

City Letter Form

Exhibit "J"

-

Lease Criteria

Exhibit "K"

-

Vlass Membership Interest Assignment

Exhibit "L"

-

List of Material Documents

Exhibit "M"

-

Modifications to Material Documents

Exhibit "N"

-

Project Rights and Burdens

Exhibit "O"

-

Special Warranty Deed Form

Exhibit "P"

-

General Assignment Agreement Form

Exhibit "Q"

-

Assignment of Leases Agreement Form







* * *







 




 








1.







125165.12




Exhibit "A"

Area A - Phase I Land Legal Description




LEGAL DESCRIPTION: PROPOSED PHASE 1 PARCEL:




A PARCEL OF LAND LYING IN SECTION 22, TOWNSHIP 28 SOUTH, RANGE 19 EAST,

HILLSBOROUGH COUNTY, FLORIDA. SAID PARCEL BEING THOSE PORTIONS OF

TRACTS A-1, A-2, B-1, D-1, H AND ADDITIONAL CITY PARCEL, ALL AS DESCRIBED

IN THAT CERTAIN QUIT CLAIM DEED RECORDED IN OFFICIAL RECORDS BOOK

19336, PAGE 1616, OF THE PUBLIC RECORDS OF HILLSBOROUGH COUNTY, LYING

WITHIN THE FOLLOWING METES AND BOUNDS DESCRIPTION:

COMMENCING AT THE NORTHWEST CORNER OF THE SOUTHEAST ¼ OF SECTION

22, TOWNSHIP 28 SOUTH, RANGE 19 EAST, HILLSBOROUGH COUNTY, FLORIDA;

THENCE ALONG THE WEST BOUNDARY OF SAID SOUTHEAST ¼, SOUTH 00°06’43”

WEST, 238.17 FEET; THENCE DEPARTING SAID WEST BOUNDARY, SOUTH 89°53’17”

EAST, 44.71 FEET TO A POINT ON THE EASTERLY RIGHT OF WAY LINE OF STATE

ROAD S-583 (56TH STREET); THENCE ALONG SAID EASTERLY RIGHT OF WAY LINE,

SOUTH 00°10’20” WEST, 704.46 FEET TO THE POINT OF BEGINNING OF THE HEREIN

DESCRIBED PARCEL; THENCE DEPARTING SAID EASTERLY RIGHT OF WAY LINE,

SOUTH 89°49’40” EAST, 589.22 FEET TO A POINT ON THE EASTERLY RIGHT OF WAY

LINE OF THE CLOSED COMMONWEALTH AVENUE (BROADWAY ON PLAT), AS

SHOWN ON MAP OF TEMPLE TERRACE ESTATES, AS RECORDED IN PLAT BOOK 17,

PAGE 22, OF THE PUBLIC RECORDS OF HILLSBOROUGH COUNTY, FLORIDA;

THENCE ALONG SAID EASTERLY RIGHT OF WAY LINE, AND THE SOUTHERLY

EXTENSION THEREOF, SOUTH 00°12’09” WEST, 283.56 FEET; THENCE SOUTH

89°04’57” EAST, 67.07 FEET TO A POINT ON THE WESTERLY RIGHT OF WAY LINE OF

SPRINGDALE AVENUE; THENCE ALONG SAID WESTERLY RIGHT OF WAY LINE,

SOUTH 02°50’45” EAST, 109.21 FEET TO A POINT ON A TANGENT CIRCULAR CURVE,

CONCAVE WESTERLY; THENCE 122.64 FEET ALONG THE ARC OF SAID CURVE TO

THE RIGHT, HAVING A RADIUS OF 700.00 FEET, A CENTRAL ANGLE OF 10°02’17”, A

CHORD WHICH BEARS SOUTH 02°10’22” WEST, A CHORD DISTANCE OF 122.48 FEET

TO A POINT OF TANGENCY; THENCE SOUTH 07°11’31” WEST, 63.86 FEET TO A

POINT ON THE EASTERLY EXTENSION OF THE NORTHERLY RIGHT OF WAY LINE

OF CHICAGO AVENUE, AS SHOWN ON SAID MAP OF TEMPLE TERRACE ESTATES;

THENCE DEPARTING SAID WESTERLY RIGHT OF WAY LINE, AND ALONG THE

EASTERLY EXTENSION OF SAID NORTHERLY RIGHT OF WAY LINE, AND SAID

NORTHERLY RIGHT OF WAY LINE, NORTH 89°46’14” WEST, 649.80 FEET TO A POINT

ON THE AFORESAID EASTERLY RIGHT OF WAY LINE OF STATE ROAD S-583;

THENCE DEPARTING SAID NORTHERLY RIGHT OF WAY LINE, AND ALONG SAID

EASTERLY RIGHT OF WAY LINE, NORTH 00°10’20” EAST, 578.63 FEET TO THE POINT

OF BEGINNING.




SAID PARCEL CONTAINS 8.30 ACRES, MORE OR LESS.





2




125165.4 







Exhibit "B"

Site Plan (Area A - Phase I Land)














3




125165.4 







Exhibit "C"

Development Budget








4




125165.4 







Exhibit "D"

Temple Terrace Proforma and Funding Computation














5




125165.4 










Exhibit "E"

Property Management Agreement








6




125165.4 










EXHIBIT "E"




Property Management Agreement




THIS REAL ESTATE MANAGEMENT AGREEMENT (this “Agreement”), dated as of
[__________] [__], 20[__], is entered into by and between INLAND
DIVERSIFIED/VLASS TEMPLE TERRACE JV, LLC, a Delaware limited liability company
(“Owner”), and INLAND DIVERSIFIED REAL ESTATE SERVICES, L.L.C., a Delaware
limited liability company (the “Manager”).  




WHEREAS, Owner desire to avail itself of the experience, sources of information,
advice, assistance and facilities available to the Manager and to have the
Manager undertake the duties and responsibilities hereinafter set forth, on
behalf of, and subject to the supervision of, Owner and the Owner’s
Representative (as defined below), all as provided herein; and




WHEREAS, the Manager is willing to undertake to render these services on the
terms and conditions hereinafter set forth.




NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:




1.

Exclusive Management.  Owner hereby engages Manager exclusively (subject to
Section 4 below), to perform the services described herein for the property
legally described on Exhibit A attached hereto and made a part hereof (the
“Premises”), upon the terms and conditions hereinafter set forth herein and
Manager accepts such exclusive engagement.




2.

Term and Termination.  




a.

Term.  The term of this Agreement shall begin on [__________] [__], 20[__] and
end on December 31, 20[__] (the “Initial Term”).  Unless terminated as provided
in Section 2(b) below, the term shall thereafter automatically renew for
successive one-year periods (each, a “Renewal Term”), with the first such
one-year renewal period commencing on January 1, 20[__], and ending on December
31, 20[__].

b.

Termination.

i.

Either party may terminate this Agreement if not less than sixty (60) days prior
to the expiration of the Initial Term or the current Renewal Term, as
applicable, it notifies the other party hereto in writing that it elects to
terminate this Agreement, in which case this Agreement shall be terminated on
the last day of the Initial Term or the current Renewal Term, if applicable.
 Manager, between ninety (90) and sixty (60) days prior to the expiration of the
Initial Term and each Renewal Term, shall notify Owner, of Owner’s right to
cancel this Agreement pursuant to this Section 2(b)(i).  

ii.

Additionally, at any time, the Owner may terminate this Agreement, without cause
or penalty, upon unanimous vote of the members of Owner and by providing no less
than sixty (60) days written notice to Manager.

iii.

At the sole option of the Owner, this Agreement shall be terminated immediately
upon written notice of termination from the Owner to the Manager if any of the
following events occurs:

1.

the Manager violates any provision of this Agreement and fails to cure such
violation on or before thirty (30) days after receipt of notice of such
violation from Owner;

2.

a court of competent jurisdiction enters a decree or order for relief in respect
of the Manager in any involuntary case under the applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appoints a
receiver liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of the Manager or for any substantial part of its property or orders
the winding up or liquidation of the Manager’s affairs; or

3.

the Manager commences a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consents to the
entry of an order for relief in an involuntary case under any such law, or
consents to the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of the Manager
or for any substantial part of its property, or makes any general assignment for
the benefit of creditors, or fails generally to pay its debts, as they become
due.

4.

The Manager agrees that if any of the events specified in subsections (B) and
(C) of this Section 2(b)(iii) occur, it will give written notice thereof to the
Company within seven (7) days after the occurrence of the event.

3.

Manager Duties.  Owner hereby gives Manager the exclusive authority and power,
as agent for Owner, to provide the services listed in this Section 3 and
elsewhere in this Agreement and Owner agrees to reimburse Manager, and its
affiliates for all expenses reasonably paid or incurred in connection therewith.
 For the avoidance of doubt, unless otherwise indicated in this Agreement that
such expenses are to be borne by Manager, all expenses related to the duties
performed by Manager herein with respect to the Premises shall be the
responsibility of the Owner and reimbursed to Manager if initially paid for by
Manager.  Manager shall be entitled at all times to manage the Premises in
accordance with Manager’s standard operating policies and procedures all in
accordance with the budget approved by Owner, except to the extent that any





7




125165.4 




specific provisions contained herein are to the contrary, in which case Manager
shall manage the Premises consistent with the specific provisions of this
Agreement.

a.

Collection of Gross Income.  

i.

Manager shall collect all rents and assessments and other monies due Owner
related to the Premises (all such items being referred to herein as “Gross
Income”).  Manager shall give Owner receipts therefor and deposit all such Gross
Income collected hereunder in Manager’s custodial account established for the
Premises using Owner approved software which Manager will open and maintain, in
a state or national bank of Manager’s choice and whose deposits are insured by
the Federal Deposit Insurance Corporation, exclusively for the Premises  Owner
agrees that Manager shall be authorized to maintain a reasonable minimum balance
(to be determined jointly from time to time) in the custodial account. Manager
may endorse any and all checks received in connection with the operation of the
Premises and drawn to the order of Owner and Owner upon request, shall furnish
Manager’s depository with an appropriate authorization for Manager to make the
endorsement.  

ii.

When applicable, Manager shall collect and bill for security deposits or
assessments and other items, including but not limited to calculating, preparing
and mailing all invoices for tenant payments for real estate taxes, property
liability and other insurance, damages and repairs, common area maintenance, tax
reduction fees and all other tenant reimbursements, administrative charges,
proceeds of rental interruption insurance, parking fees, income from coin
operated machines and other miscellaneous income as stipulated in the leases.
 At the request of Owner, Manager will administer, and create if necessary, a
bill-back program for tenant utility consumption unless prohibited by local law.




b.

Payment of Expenses.  From the custodial account described above, Manager shall
pay all expenses of Owner with respect to the Premises from the Gross Income
collected in accordance with Section 3(a)(i) hereof.  In the event that expenses
paid pursuant to this Section 3(b) exceed Gross Income for any monthly period,
Manager shall notify Owner of same. Owner shall pay the excess amount
immediately upon request from Manager.  Nothing herein contained shall obligate
Manager to advance its own funds on behalf of Owner.




c.

Annual Budgets.  Manager shall prepare an annualized budget for the operation of
the Premises and submit the same to Owner for approval (the “Annualized
Budget”).  Manager will use its commercially reasonable efforts to operate the
Premises pursuant to the Annualized Budget; provided, however, Manager shall
have no liability to Owner for failure to meet such Annualized Budget.  The
Annualized Budget shall include a comparison back to the original underwriting
performed at the time of Owner’s acquisition of the Premises and prior year
performance.  The first Annualized Budget has been prepared and approved for the
year commencing [__________], [__] 20[__] and ending on December 31, 20[__].
 Notwithstanding the period covered by the first Annualized Budget, all
subsequent Annualized Budgets shall cover the period from January 1st of each
year through December 31st of the same year. The proposed Annualized Budget for
each calendar year shall be submitted by Manager to Owner by December 1st of the
year preceding the year for which it applies, and Owner shall notify Manager
within fifteen (15) days of receipt of such Annualized Budget as to whether
Owner has or has not approved the proposed Annualized Budget. If Owner does not
approve the proposed Annualized Budget, Owner shall notify Manager of the
specifics of such disapproval within such fifteen (15) day period and Manager
shall make the necessary amendments to the Annualized Budget. During the time
Manager is preparing these amendments, Manager will continue to operate the
Premises according to the last approved Annualized Budget. Owner’s approval of
the Annualized Budget shall constitute approval for Manager to expend sums for
all budgeted expenditures, without the necessity to obtain additional approval
of Owner under any other expenditure limitations as set forth elsewhere in this
Agreement.




d.

Non-Budgeted Expenses over $10,000.  Manager shall secure the approval of, and
execution of appropriate agreements by, Owner for any non-budgeted and
non-emergency/contingency capital items, alterations or other expenditures in
excess of Ten Thousand Dollars ($10,000.00) for any one item, securing for each
item at least three (3) written bids, if practicable, or providing evidence
satisfactory to Owner that the agreed amount is lower than industry standard
pricing, from responsible contractors. Manager shall have the right from time to
time during the term hereof, to contract with and make purchases from its
affiliates and third party agents; provided that contract rates and prices are
competitive with other available sources. Manager, at any time, and from time to
time, may request and receive the prior written authorization of Owner for any
one or more purchases or other expenditures, notwithstanding that Manager may
otherwise be authorized hereunder to make such purchases or expenditures.




e.

Third-Party Agreements.  Owner hereby appoints Manager as Owner’s authorized
agent for the purpose of executing, as agent for Owner, any agreements with
third-parties necessary for operation of the Premises.  For example, and not in
limitation of the foregoing, Manager shall negotiate and enter into contracts
for services and items in the Annualized Budget relating to the Premises.
 Notwithstanding the foregoing, any contract involving expenditures in excess of
$___________________ shall require the prior unanimous approval of the Members
of Owner prior to execution by Manager.




f.

Manager Employees.  Manager shall hire, supervise, discharge and pay salary and
benefit expenses for all employees of Manager determined necessary to perform
Manager’s duties described in this Agreement including, but not limited to
managers, assistant managers, leasing consultants, engineers, janitors and
maintenance supervisors.  All expenses of such employment, including but not
limited to, wages, salaries, insurance, benefits, employment related taxes,
overhead and other governmental charges, shall be deemed





8




125165.4 




operational expenses of the Premises (prorated, as applicable, if the services
of such employee are provided to more than one project) and Owner shall
reimburse Manager for such expenses which may be charged to Owner on a per
square foot or per unit basis, as applicable.  Notwithstanding the foregoing,
salaries and benefits of Manager’s employees who also serve as an executive
officer of the Manager or any affiliate of Manager shall not be reimbursed by
the Owner.  The number and classification of employees serving the Premises
shall be as determined by Manager to be appropriate for the proper operation of
the Premises; provided that Owner may request changes in the number or
classification of employees, and Manager shall make all requested changes unless
in its judgment the resulting level of operation or maintenance of the Premises
will be inadequate. [Manager shall honor any collective bargaining contract
covering employment at the Premises which is in effect upon the date of
execution of this Agreement; provided that Manager shall not assume or otherwise
become a party to any collective bargaining contract for any purpose whatsoever
and all personnel subject to a collective bargaining contract shall be
considered the employees of the Owner and not Manager (delete bracketed text if
not applicable to Premises)].




g.

Insured Losses.  




i.

Manager shall be responsible for taking all steps necessary to file any claim
for insured losses or damages; provided that Manager will not make any
adjustments or settlements in excess of $50,000.00 without Owner’s prior written
consent.

ii.

Manager shall coordinate with the appropriate insurance company or companies, if
applicable, to process claims.

iii.

Manager shall administer compliance of insurance provisions of tenant leases for
all vendors and commercial tenants, including confirming insurance requirements
for any special events at the Premises and obtaining certificates of insurance.

iv.

At the request of Owner, Manager shall assist Owner’s insurance consultants with
any necessary insurance matters.

v.

Manager shall attend Owner’s Representative’s (as defined herein) meetings
regarding loss control and claims.




h.

Monthly Remittance.  Manager shall remit to Owner the excess of Gross Income
over expenses paid pursuant to Section 3(b) hereof (“Net Proceeds”) for each
month as directed by Owner at the address as stated in Section 7 hereof.




i.

Reporting.  Upon the request of Owner, Manager shall render reports for the
Premises.  Such reports may include specific and detailed line item information
for budget comparison, expense detail, payables and receivables information,
leasing progress, marketing information, peer comparison and all other
measurements of the key performance indications of the Premises.




j.

Litigation.  Manager shall institute and prosecute actions to evict tenants and
to recover possession of the Premises or portions thereof, to sue for in the
name of Owner of the Premises and recover rent and other sums due; and to
settle, compromise and release such actions or suits, or reinstate such
tenancies; provided, however, if the tenancy subject to such proceedings is of a
term greater than fourteen (14) months, Manager shall obtain Owner’s consent
prior to instituting any such proceedings.  Manager and Owner shall concur on
the selection of the attorney to handle any litigation.




k.

Replacements and Repairs.  Pursuant to the Annualized Budget and when
applicable, Manager shall make or cause to be made all ordinary repairs and
replacements necessary to preserve the Premises in its present condition, in all
material respects, and for the operating efficiency thereof.  Manager shall also
perform all alterations required to comply with any lease requirements, work
with municipalities to comply with any code or lender requirements, attend
lender inspections and assist with the lender reserve requirement processes.




l.

[INTENTIONALLY OMITTED]




m.

Operations.




i.

Manager shall oversee capital expenditure execution and projection.

ii.

Manager shall oversee construction management of all new tenant build-outs and
provide assistance with out-parcel development.

iii.

As requested by Owner and if available for the Premises, Manager shall obtain
and administer bulk purchasing and cost efficiency programs for utilities.

iv.

Manager shall monitor the environmental needs of the Premises including, but not
limited to, the administration of operation and maintenance programs.  If
applicable, Manager shall supervise any remediation projects.

v.

Manager shall review and approve architectural plans for space and signage on
the Premises.

vi.

Manager shall create preventative maintenance programs for the Premises and
oversee crisis management for flood, fire, and hurricanes, etc.

n.

[INTENTIONALLY OMITTED]




o.

Real Estate Consultative Services.





9




125165.4 




i.

Upon request of Owner, Manager shall explore strategic alternatives for the
Premises.  In addition, Manager shall use a budget and forecasting tool, e.g.,
Cougar software, to assist in continuous review of Premises performance.

ii.

Manager shall attend committee meetings at the request of Owner.

iii.

Manager shall provide oversight and management of disposition of the Premises if
requested by Owner.

iv.

At the request of Owner, Manager shall perform additional tasks such as
evaluating best use; taking calls for offers to purchase the Premises,
determining potential out-parcel development, and reviewing additional GLA
capabilities.

v.

Manager shall assist Owner’s Representative in analyzing the Premises for
potential asset impairment issues.

vi.

If applicable, Manager shall work with Owner’s Representative on CAM payment
best-practice compliance and review of business intelligence and information
management systems.

p.

Electronic Document Management.  Manager shall organize all documents related to
the Premises, including, but not limited to leases, contracts, invoices checks
and receipts, in an electronic format with constant real time information for
Owner’s access.

q.

Internal Controls/Sarbanes-Oxley Compliance.  If requested by Owner, Manager
shall:

i.

Dedicate full-time employees to monitor and review all incoming invoices,
leases, and other control points and procedures dictated by Owner’s auditing
firm according to Owner’s internal control matrix (the “Internal Control
Matrix”) as updated from time to time by Owner.

ii.

Attend bi-weekly meeting with Owner’s Representative to review Internal Control
Matrix.

iii.

Coordinate audits of leases.  

iv.

Travel to satellite offices to insure internal control compliance and perform
random spot checking.

v.

Adhere to all policies stated in Internal Control Matrix.

r.

Tenant Credit Monitoring.  Where applicable, Manager shall:

i.

Continuously monitor retailers of the Premises that are distressed, weak, or
bankrupt and calculate Z-scores and Frisk scores for all distressed tenants
(which evaluate a publicly-traded company’s credit and anticipates bankruptcy).
 

ii.

Monitor gross sales of retail tenants.

iii.

Perform tenant surveys to foster tenant retention and identify problems.

iv.

Dedicate staff to pursue difficult collection accounts, monitor bankruptcies and
resolve material disputes.

s.

Post-Closing and New Building/Tenant Set-Up Duties.  Manager shall coordinate
any existing post-closing items including, but not limited to, the transfer of
all utilities from the previous owner of the Premises, CAM reconciliations and
prorations, if applicable, and bringing tenants into Owner’s software system.
 In addition, Manager shall send tenants welcoming letters which include, the
direction to pay all future rents to Manager, wiring instructions, a form W-9,
notification from the previous owner about the sale, a letter of introduction to
property management and lease assignment and related documents, as requested.




4.

SubManager.  Notwithstanding anything to the contrary contained in this
Agreement, Owner acknowledges and agrees that any of the duties of Manager as
contained herein may be delegated by Manager and performed by an affiliate or
third-party agent (a “SubManager”) with whom Manager contracts for the purpose
of performing such duties. Owner specifically grants Manager the authority to
enter into management agreements with any SubManager; provided that Owner shall
have no liability or responsibility to any SubManager for the payment of the
SubManager’s fee or for reimbursement to the SubManager of its expenses or to
indemnify the SubManager in any manner for any matter; and provided further that
Manager shall require such Sub-Manager, in the written agreement setting forth
the duties and obligations of such SubManager, to indemnify Owner for all loss,
liability, damage or claims incurred by Owner as a result of the delegation of
duties by Manager to SubManager. Owner further acknowledges and agrees that
Manager may assign this Agreement and all of Manager’s rights and obligations
hereunder, to another management entity that is then managing other property for
Owner or either of its Members (“Successor Manager”); provided that no such
assignment (nor any other assignment of this Agreement by Manager) may be made
without the unanimous written consent of the Members of Owner.




5.

Manager’s Liability/Indemnification. The Owner shall indemnify the Manager and
its officers, directors, employees and agents (individually an “Indemnitee”,
collectively the “Indemnitees”) respecting their actions pursuant to this
Agreement so long as: the Owner has determined, in good faith, that the course
of conduct that caused the loss, liability or expense was in the best interests
of the Owner; the Indemnitee was acting on behalf of, or performing services
for, the Owner; the liability or loss was not the result of negligence or
misconduct on the part of the Indemnitee; and any amounts payable to the
Indemnitee are paid only out of Owner's net assets and not from any personal
assets of any member of Owner. The Owner shall not indemnify any Indemnitee for
losses, liabilities or expenses arising from, or out of, an alleged violation of
federal or state securities laws (“Securities Claims”) by any Indemnitee seeking
indemnity unless one or more of the following conditions are met: there has been
a successful adjudication for the Indemnitee on the merits of each count
involving alleged Securities Claims as to such Indemnitee; the Securities Claims
have been dismissed with prejudice on the merits by a court of competent
jurisdiction as to such Indemnitee; or a court of competent jurisdiction
approves a settlement of the Securities Claims and finds that indemnification of
the settlement and related costs should be made and the court considering the
request has been advised of the position of the Securities and Exchange
Commission and the published opinions of any state securities regulatory
authority in which securities of the Owner were offered and sold with respect to
the availability or propriety of indemnification for Securities Claims. The
Owner shall advance amounts to Indemnitees entitled to indemnification hereunder
for legal and other expenses and costs incurred as a result of any legal action
for which indemnification is being sought only if all of the following
conditions are satisfied: the legal action relates to acts or omissions with
respect to the performance of duties or services by the Indemnitee for or on
behalf of the Owner;





10




125165.4 




the legal action is initiated by a third party and a court of competent
jurisdiction specifically approves the advance; and the Indemnitee receiving the
advances undertakes to repay any monies advanced by the Owner, together with the
applicable legal rate of interest thereon, in any case(s) in which a court of
competent jurisdiction finds that the party is not entitled to be indemnified.




6.

Management Fee.  Owner agrees to pay Manager, monthly, a management fee
hereunder for the services provided by Manager hereunder performed directly or
through its affiliates, agents or Sub-Managers, in an amount equal to Three and
One-Half Percent (3.5%) of the Gross Income for the month in which the
management fee is paid (the “Management Fee”), which shall be deducted monthly
by Manager and retained by Manager from Gross Income prior to payment to Owner
of Net Proceeds; provided, however, Owner shall authorize the payment and amount
of the monthly fee to Manager prior to the remittance of Net Proceeds to Owner.
 Owner acknowledges and agrees that Manager shall be solely responsible for any
payment due to, and may pay or assign all or any portion of its Management Fee
to, a SubManager as described in Section 4 hereof.




7.

Intentionally Omitted.




8.

No Structural Alterations.  Owner expressly withholds from Manager any power or
authority to make any structural changes in any building on the Premises or to
make any other major alterations or additions in or to any such building or
equipment therein, or to incur any expense chargeable to Owner, other than
expenses related to exercising the express powers above vested in Manager
without the prior written direction of both members of Owner, except that
Manager shall make all emergency repairs as may be required to ensure the safety
of persons or property or which are immediately necessary for the preservation
and safety of the Premises or the safety of the tenants and occupants thereof or
are required to avoid the suspension of any necessary service to the Premises.




9.

Notice of Non-Compliance with Laws.  Manager shall be responsible for notifying
Owner in the event that Manager receives notice that any building on the
Premises or any equipment therein does not comply with the material requirements
of any statute, ordinance, law or regulation of any governmental body or of any
public authority or official thereof having or claiming to have jurisdiction
thereover. Manager shall promptly forward to Owner any material complaints,
warnings, notices or summonses received by Manager relating to these matters.




10.

Payment of Fees and Actions upon Termination.  




a.

The Manager shall not be entitled to compensation after the date of termination
of this Agreement for further services hereunder, but shall be paid all
compensation accruing to the date of termination. Upon termination of this
Agreement, the Manager shall:

i.

pay over to Owner all monies collected and held for the account of Owner
pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for expenses to which the Manager is entitled;

ii.

deliver to Owner a full accounting, including a statement showing all payments
collected by the Manager and a statement of all money held by the Manager,
covering the period following the date of the last accounting furnished to
Owner;

iii.

deliver to Owner all property and documents of Owner then in the custody of the
Manager; and

iv.

cooperate with Owner and take all reasonable steps requested by Owner to assist
it in making an orderly transition of the functions performed by the Manager.

b.

Upon termination, Owner shall specifically assume in writing all obligations
under any third-party agreements entered into by Manager pursuant to Section
3(e) on behalf of Owner.




11.

Survival.  All provisions of this Agreement that require Owner to have insured,
or to protect, defend, save, hold and indemnify Indemnified Parties or to
compensate or reimburse Manager shall survive any expiration or termination of
this Agreement as to matters that have occurred or accrued prior to termination
of this Agreement, and if Manager is or becomes involved in any claim,
proceeding or litigation by reason of having been Manager of Owner, such
provisions shall apply as if this Agreement were still in effect.




12.

Insurance.  Owner agrees that Manager shall be listed as an additional insured
on all insurance policies related to the Premises.  Owner hereby authorizes
Manager to take all steps necessary to cause Manager to be named as an
additional insured including, but not limited to, obtaining evidence of such
additional insured status from Inland Insurance and Risk Management Services,
Inc.




13.

Notices.  All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed given or delivered:




a.

when delivered personally or by commercial messenger;

b.

one (1) business day following deposit with a recognized overnight courier
service, provided the deposit occurs prior to the deadline imposed by the
overnight courier service for overnight delivery; or

c.

when transmitted, if sent by facsimile copy, provided confirmation of receipt is
received by sender and such notice is sent by an additional method provided
hereunder;




in each case above provided the notice or other communication is addressed to
the intended recipient thereof as set forth below:





11




125165.4 









If to Owner, to:

Inland Diversified Business Manager & Advisor, Inc.

2901 Butterfield Road

Oak Brook, IL  60523

Attention:

Mr. Barry Lazarus President

Telephone:

(630) 218-8000

Facsimile:

(630) 218-4929




With a copy to:




Vlass Temple Terrace, LLC

Meridian Buckhead

3334 Peachtree Road

Suite 1703

Atlanta, Georgia 30326

Attention: Michael B. Vlass

 

 

If to Manager, to:

INLAND DIVERSIFIED REAL ESTATE SERVICES, LLC

2901 Butterfield Road

Oak Brook, IL  60523

Attention:

Ms. JoAnn Armenta

Telephone:

(630) 218-8000

Facsimile:

(630) 218-2518




A party’s address for notice may be changed from time to time by notice given to
the other party in the manner herein provided for giving notice.




14.

Miscellaneous.  

a.

Nothing contained herein shall be construed as creating any rights in persons or
entities who are not the parties to this Agreement.  Manager and Owner shall not
be construed as joint venturers or partners of each other pursuant to this
Agreement, and neither shall have the power to bind or obligate the other except
as set forth herein. In all respects, the status of Manager to Owner under this
Agreement is that of an independent contractor.  




b.

If any provisions of this Agreement, or the application of any such provisions
to parties hereto, shall be held by a court of competent jurisdiction to be
unlawful or unenforceable, the remaining provisions of this Agreement shall
nevertheless be valid, enforceable and shall remain in full force and effect,
and shall not be affected, impaired or invalidated in any manner.  This
Agreement, its validity, performance and enforcement shall be construed in
accordance with, and governed by, the internal laws of the State of Illinois
without regard to conflicts of law principles.




c.

This Agreement shall be binding upon the successors and assigns of Manager (but
subject to the limitations on assignment herein set forth) and the successors
and assigns of Owner.  This Agreement contains the entire Agreement of the
parties relating to the subject matter hereof, and there are no understandings,
representations or undertakings by either party except as herein contained. This
Agreement may be modified solely by a written agreement executed by both parties
hereto.




d.

If any party hereto defaults under the terms or conditions of this Agreement,
the defaulting party shall pay the non-defaulting party’s court costs and
reasonable attorneys’ fees (including costs on appeal) incurred in the
enforcement of any provision of this Agreement.




e.

Either party’s failure to exercise any right under this Agreement shall neither
constitute a waiver of any other terms or conditions of this Agreement with
respect to any other or subsequent breach, nor a waiver by that party of its
right at any time thereafter to require exact and strict compliance with the
terms of this Agreement.




f.

All exhibits attached to this Agreement are hereby incorporated by reference.  




WHEREFORE, the undersigned have executed this Agreement by their duly authorized
officers or representatives as of the date first above written.




MANAGER:

 

OWNER:

INLAND DIVERSIFIED REAL ESTATE SERVICES, L.L.C., a Delaware limited liability
company




By: _______________________________________________

Name:

Title:

 

INLAND DIVERSIFIED/VLASS TEMPLE TERRACE JV, LLC,      a Delaware limited
liability company




By: _______________________________________________

Name:

Title:

 

 

 

 





12




125165.4 









 

 








13




125165.4 




 




EXHIBIT "H”




Leasing Agreement







Vlass Member, as the Responsible Member for Leasing, is hereby appointed the
Company's exclusive agent to procure tenants to lease and occupy all of the Area
A – Phase I Property pursuant to written leases approved unanimously by Vlass
Member and Inland Member.  Vlass Member accepts the appointment as the Company's
agent to procure tenants to lease the Area A – Phase I Property in a faithful
and diligent manner and in accordance with sound, reasonable and prudent leasing
practices.  Vlass Member shall deal at arm’s length with all third parties and
shall serve Owner’s interests at all times; provided, however, that neither
Vlass Member nor any of its principals shall be required to devote itself solely
to the leasing of the Property.  The foregoing appointment is and shall be for a
term commencing on the date of execution of this Agreement and continuing until
closing of the Membership Interest Buyout under Section 8.4.




Vlass Member shall insure that it is appropriately licensed throughout the
duration of its tenure as Responsible Member for Leasing.  




In performance of its obligations regarding leasing, Vlass Member shall be
responsible to comply with all applicable laws and to appropriately advertise
and market the Area A – Phase I Property, using signs, brochures and
communication of other non-confidential marketing information as determined
necessary or appropriate by Vlass Member.




Vlass Member shall receive no commissions for its work as Responsible Member for
Leasing, but the Company shall be responsible to pay any co-brokers involved in
any lease transaction respecting the Area A – Phase I Property.  Any expenses
incurred by Vlass Member in performing its duties with respect to leasing shall
be reimbursed to Vlass Member by the Company as a Project Cost.  




Vlass Member may not assign its duties respecting leasing of the Area A – Phase
I Property without the unanimous approval of both Members.  




Neither Member shall be responsible to the other Member for consequential
damages in connection with any dispute regarding Vlass Member's performance of
its duties with respect to leasing.  





14




125165.4 







Exhibit “J”

Lease Criteria




In performing its obligations as Responsible Member for Leasing, Vlass Member
will endeavor in good faith to negotiate Project Leases generally consistent
with the following criteria.  Vlass Member is not precluded from negotiating or
presenting proposals for a Project Lease inconsistent with one or more of such
criteria, but the parties agree (without limiting approval rights of the Company
with regard to Project Leases generally) that any deviation from such criteria
shall require unanimous approval by both Members.  




1.

The proposed use shall be a use typically found in retail centers of this type.




2.

The proposed use does not violate any exclusives existing in any other tenant’s
lease or covenants existing in any other documents of record.




3.

The lease is for an original term of not less than 5 years, nor more than 10
years.




4.

No concessions shall be provided to the tenant which would be at a Member’s
expense.




5.

All leases shall be prepared substantially in accordance with the small shop
tenant lease form approved by the Members subject to commercially reasonable
variances and prevailing market parameters.




6.

The proposed tenant has successful retail and/or business operating experience
including, but not limited to, three years in the type of business to be
operated at the leased premises.  In the absence of three years experience, the
prospective tenant must be an approved franchisee of a recognized franchisor.




7.

The proposed non-national tenant and/or lease guarantor has an aggregate net
worth of at least five years of the total aggregate annualized rent, including
all expenses, for any tenant of the leased premises.




8.

Said leases shall average at least 3% increases per year over the primary term
of the lease.




9.

The tenant’s lease will not include rent reductions or early termination clauses
of any kind.




10.

In addition to tenant’s base rent, the leases will include 100% reimbursement
for taxes, insurance and common area maintenance, including the greater of a 15%
administrative charge for CAM or a 4-1/2% management fee.




11.

A Member shall act in a commercially reasonable manner and in good faith during
its review and determination of the credit worthiness of any tenant and/or
guarantor. Also, a Member agrees to respond to Manager deliveries of
tenant/guarantor credit information within 5 business days after its receipt by
a Member, otherwise said tenant/guarantor credit worthiness shall be deemed
approved by a Member.




12.

The lease renewals, if any, will not be less than the primary term amounts
without tenant improvements, free rent, or leasing commissions paid for by the
Company.








15




125165.4 




13.

Tenant improvement allowances shall be at market rates, not to exceed
$15.00-$30.00 per square foot of leased premises space.




14.

No proposed tenant shall be under common ownership and/or control of any Member





16




125165.4 




Exhibit “K”

Vlass Membership Interest Assignment




ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST (the “Assignment”), dated as of
_____________, 20__, between ____________________________, a _________________
having an office at ___________________ (“Assignor”), and
________________________, a _______________ having an office at ___________
(“Assignee”).




W I T N E S S E T H:




WHEREAS, Assignor is a member of [_______________], a Delaware limited liability
company (the “Company”) formed pursuant to that certain (a) Certificate of
Formation of [__________________], dated [_________], 200__, and filed in the
Office of the Secretary of State of the State of Delaware on [___________],
200__, and (b) Limited Liability Company Operating Agreement dated as of
[_______], 2010 (the “Operating Agreement”); and




WHEREAS, Assignor currently owns certain membership interests in the Company
(the “Interest”); and




WHEREAS, Assignor wishes to assign the Interest to Assignee, and Assignee
desires to accept the assignment of the Interest;




NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
Assignee and Assignor, the parties hereto hereby agree as follows:




1.

Assignor hereby assigns, sells, transfers and conveys to Assignee its entire
Interest, including, without limitation, all of Assignor’s right, title and
interest in and to all profits, losses, distributions and capital of the Company
(exclusive of distributions to Assignor being made in connection with this
Assignment) and any and all other rights of Assignor under the Operating
Agreement or otherwise as a member of the Company in connection with the assets
of the Company.




2.

Assignor hereby withdraws from the Company as a member of the Company.  From and
after the date hereof, Assignor shall have no further right, title or interest
in the Company or any of the assets thereof and shall have no further rights,
liabilities or obligations under the Operating Agreement or otherwise in
connection with the Company or the assets thereof.  Assignor hereby expresses
its intention that Assignee shall become a substitute member in its place.




3.

Assignee hereby accepts the assignment hereunder and hereby agrees to be bound
by each and every provision of the Operating Agreement in respect of the
Interest from and after the date hereof and assumes all obligations under the
Operating Agreement in respect of the Interest accruing from and after the date
hereof.




4.

By their execution and delivery of this Assignment where indicated below, the
Company hereby consents to the assignment of the Interest, the withdrawal of
Assignor as a member of the Company and the admission of Assignee as a member of
the Company.




5.

Each party hereby agrees to execute such further documents as may be required or
desirable by the other party in order to effectuate or evidence the assignment
set forth herein, the withdrawal of Assignor from the Company and the admission
of Assignee as a member of the Company, including, without limitation, an
amendment to the Operating Agreement.  

6.

This Assignment may be executed in several counterparts, each of which shall for
all purposes constitute but one agreement, binding on each party hereto.




7.

This Assignment shall be construed and enforced in accordance with the laws of
the State of ___________.














17.







125165.12




Assignor:

Assignee:





18




125165.11 




Exhibit “O”

Special Warranty Deed Form

[NOTE:  TO BE REVISED TO CONFORM WITH FLORIDA LAW REQUIREMENTS, AS NEEDED]

RECORDING REQUESTED BY

SEND TAX NOTICES TO:

AND WHEN RECORDED MAIL TO:







STATE OF FLORIDA

)

COUNTY OF HILLSBOROUGH

)




SPECIAL WARRANTY DEED




KNOW ALL MEN BY THESE PRESENTS, that for and in consideration of the sum of TEN
DOLLARS ($10.00) in hand paid to VLASS TEMPLE TERRACE, LLC, a Georgia limited
liability company (the "Grantor"), whose address is c/o Meridian Buckhead, 3334
Peachtree Road, Suite 1703, Atlanta, Georgia 30326, by INLAND DIVERSIFIED/VLASS
TEMPLE TERRACE JV, LLC, a Delaware limited liability company (the "Grantee"),
whose address is c/o 2901 Butterfield Road, Oak Brook, Illinois  60523, the
receipt whereof is hereby acknowledged, the Grantor has granted, bargained,
sold, and conveyed, and by these presents does hereby grant, bargain, sell, and
convey unto Grantee and its successors and assigns forever, all those pieces,
parcels, or tracts of real estate more fully described in Exhibit A attached
hereto (the "Real Estate"), together with all and singular rights, privileges,
hereditaments, and appurtenances to the Real Estate belonging or in any wise
incident or appertaining thereto (collectively, the "Premises").




The Premises are being conveyed subject to the lien of the current and
subsequent years' taxes, and easements and other title exceptions set forth in
Exhibit B attached hereto (the "Permitted Encumbrances").  




TO HAVE AND TO HOLD all and singular the Premises before mentioned unto Grantee,
its successors and assigns, forever.




Grantor hereby covenants and agrees that it will warrant and forever defend the
right and title to the Premises unto the Grantee and its successors and assigns
against the claims of Grantor and all others claiming by, through, or under
Grantor, but not otherwise, subject, however to the Permitted Encumbrances.

IN WITNESS WHEREOF, the undersigned has caused this Deed to be properly executed
on this the ____ day of _____, 2010.

GRANTOR:










By:

Print Name: Michael B. VlassIts:  Manager





19




125165.11 




STATE OF ILLINOIS

)

) SS

COUNTY OF DUPAGE

)




I, the undersigned, a Notary Public, in and for the county and state aforesaid,
DO HEREBY CERTIFY that Michael B. Vlass, personally known to me to be a Manager
of Vlass Temple Terrace LLC, and personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person and severally acknowledged that, as such Manager, he signed and
delivered the said instrument pursuant to the authority given by the Members of
the said company, as his free and voluntary act, and as the free and voluntary
act and deed of said company, for the uses and purposes therein set forth.




Given under my hand and notarial seal this ______ day of ___________, 2010.







_________________________________________

Notary Public

Name:  




My Commission Expires:




(NOTARIAL SEAL)




This instrument was prepared by











20




125165.11 




EXHIBIT A TO DEED
LEGAL DESCRIPTION








21




125165.11 







EXHIBIT B TO DEED
PERMITTED EXCEPTIONS





22




125165.11 




Exhibit “P”

General Assignment Form

GENERAL ASSIGNMENT




THIS

GENERAL ASSIGNMENT (the “Assignment”) is made and entered into this ____ day of
______________, 2010, by  VLASS TEMPLE TERRACE, LLC, a Georgia limited liability
company (the "Assignor"), whose address is c/o Meridian Buckhead, 3334 Peachtree
Road, Suite 1703, Atlanta, Georgia 30326, and INLAND DIVERSIFIED/VLASS TEMPLE
TERRACE JV, LLC, a Delaware limited liability company (the "Assignee"), whose
address is c/o 2901 Butterfield Road, Oak Brook, Illinois  60523.




R E C I T A L S:




A.

Assignor and Inland Diversified Temple Terrace Member L.L.C., a Delaware limited
liability company, have formed Assignee and, in connection therewith, entered
into that Operating Agreement dated as of _____________, 2010 (the “Agreement”),
pursuant to which Assignor conveyed to Assignee certain property, together with
the improvements thereon (collectively, the “Property”), located in Temple
Terrace, Florida, and being legally described in Exhibit A attached hereto and
made a part hereof.




B.

In connection with the conveyance of the Property to Assignee, Assignor and
Assignee desire to execute and deliver this general assignment assigning all of
Assignor’s right, title and interest in and to the items identified below to
Assignee.




NOW, THEREFORE, in consideration of the receipt of Ten Dollars ($10.00) and
other good and valuable consideration in hand paid by Assignee to Assignor, the
receipt and sufficiency of which are hereby acknowledged and agreed by Assignor,
the parties hereby agree as follows:




1.

Recitals; Defined Terms.  The foregoing recitals are acknowledged to be accurate
and are incorporated herein by reference.  Capitalized terms used in this
Assignment and not defined herein but defined in the Agreement shall have the
meanings given to such terms in the Agreement.




2.

Assignment by Assignor; Assumption by Assignee.  Assignor hereby transfers and
assigns to Assignee, without warranty or representation of any kind, all right,
title and interest of Assignor, if any, in and to all of the licenses,
warranties, permits, intangible personal property and other items listed on
Exhibit B attached hereto and made part hereof, to the extent assignable without
cost to Assignor (collectively, the “Assigned Property”).  By acceptance of the
Assigned Property and its execution below, Assignee hereby accepts the foregoing
assignment and assumes all liabilities and obligations with respect to the
Assigned Property arising and to be performed from and after the date hereof,
and agrees to indemnify and hold harmless Assignor from and against any and all
liability, obligation, loss, cost, demand, damages or expense suffered or
incurred by Assignor as a result of Assignee's failure to perform with respect
to any obligations assumed hereby. Notwithstanding the foregoing, Assignor shall
remain liable for all liabilities and obligations with respect to the Assigned
Property which arose and were to be performed before the date hereof, and agrees
to indemnify and hold harmless Assignee from and against any and all liability,
obligation, loss, cost, demand, damages or expense suffered or incurred by
Assignee as a result of Assignor's failure to perform with respect to any such
obligations.




3.

As-Is Conveyance.  Notwithstanding anything to the contrary contained in this
Assignment, it is understood and agreed that the Assigned Property is being sold
and conveyed hereunder “as is, where is and with all faults” without any express
or implied representation or warranty by Assignor, whether as to the fitness for
a particular purpose, merchantability, design, quantity, layout footage,
physical condition, operation, compliance with specifications, absence of latent
defects or compliance with laws and regulations (including, without limitation,
those relating to zoning, health, safety and the environment) or otherwise with
respect to the Assigned Property.




4.

Counterparts.  This Assignment may be executed in any number of counterparts,
each of which may be executed by any one or more of the parties hereto, but all
of which shall constitute one instrument, and shall be binding and effective
when all parties hereto have executed at least one counterpart.




5.

Dispute.  In the event of any dispute between Assignor and Assignee arising out
of the obligations of the parties under this Assignment or concerning the
meaning or interpretation of any provision contained herein, the losing party
shall pay the sole prevailing party’s costs and expenses of such dispute,
including, without limitation, reasonable attorneys’ fees (including fees on
appeal) and costs.








23




125165.11 




6.

Successors.  This Assignment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  




IN WITNESS WHEREOF, Assignor and Assignee have caused this General Assignment to
be executed and delivered by their duly authorized representatives as of the
day, month and year first above written.  




Assignor

Assignee




VLASS TEMPLE TERRACE, LLC,

DIVERSIFIED/VLASS TEMPLE

a Georgia limited liability company

TERRACE JV, LLC,

a Delaware limited liability company

By:  ___________________________

       Michael B. Vlass, Manager

By:  Inland Diversified Temple Terrace

        Member L.L.C., a Delaware limited     liability company




By:   ___________________________

       Name:

       Its:  







and




VLASS TEMPLE TERRACE, LLC,

a Georgia limited liability company




By:  ______________________________

       Michael B. Vlass, Manager





24




125165.11 




EXHIBITS TO GENERAL ASSIGNMENT FORM




EXHIBIT A:  LEGAL DESCRIPTION OF THE PROPERTY

EXHIBIT B:  LIST OF ASSIGNED PROPERTY








25




125165.11 




Exhibit “Q”

Assignment of Leases Agreement Form

THIS ASSIGNMENT OF LEASES (“Assignment”), is made as of the ____ day of ____,
2010 (the "Effective Date"), by and between VLASS TEMPLE TERRACE, LLC, a Georgia
limited liability company (the "Assignor"), whose address is c/o Meridian
Buckhead, 3334 Peachtree Road, Suite 1703, Atlanta, Georgia 30326, and INLAND
DIVERSIFIED/VLASS TEMPLE TERRACE JV, LLC, a Delaware limited liability company
(the "Assignee"), whose address is c/o 2901 Butterfield Road, Oak Brook,
Illinois  60523.

W I T N E S S E T H:




A.

Assignor and Inland Diversified Temple Terrace Member L.L.C., a Delaware limited
liability company, have formed Assignee and, in connection therewith, entered
into that Operating Agreement dated as of _____________ 2010 (the “Agreement”),
pursuant to which Assignor conveyed certain property, together with the
improvements thereon (collectively, the “Property”), located in Temple Terrace,
Florida, and being legally described in Exhibit “A” attached hereto and made a
part hereof.; and

B.

The Agreement provides, inter alia, that Assignor shall assign to Assignee
certain leases and that Assignee shall assume all of the obligations of Assignor
under such leases from and after the date of such assignment, and that Assignor
and Assignee shall enter into this Assignment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

1.

Assignment.  Assignor hereby (a) assigns, sets over and transfers to Assignee
all of its right, title and interest in, to and under the space leases
(“Leases”) with the tenants of the Property identified on Exhibit “B” attached
hereto and incorporated herein by this reference, and (b) agrees to indemnify,
defend and hold harmless Assignee, its affiliates, successors and assigns from
and against any and all damages, losses, costs, claims, liabilities, expenses,
demands and obligations under or with respect to the Leases, arising before the
Effective Date, including (but not limited to) liabilities in connection with
tenant reconciliations accruing prior to the Effective Date.  Without
limitation, the foregoing assignment includes and transfers to Assignee any and
all rights of Assignor in, and benefits to Assignor under, and security
deposits, guaranties or other security posted with respect to such Leases.

2.

Assumption and Indemnity.  Assignee hereby (a) accepts the foregoing assignment
and assumes all liabilities and obligations of Assignor under the Leases, and
(b) agrees to indemnify, defend and hold harmless Assignor, its members,
affiliates, successors and assigns from and against any and all damages, losses,
costs, claims, liabilities, expenses, demands and obligations under or with
respect to the Leases arising on or after the Effective Date, including (but not
limited to) liabilities in connection with tenant reconciliations accruing or to
be performed subsequent to the Effective Date, as well as liabilities and
obligations respecting any security deposits or other security respecting the
Leases transferred and assigned in accordance with the provisions hereof.

3.

Miscellaneous.  This Assignment and the obligations of the parties hereunder
shall be binding upon and inure to the benefit of the parties hereto, their
respective legal representatives, successors and assigns, shall be governed by
and construed in accordance with the laws of the State of Florida applicable to
agreements made and to be wholly performed within said State and may not be
modified or amended in any manner other than by a written agreement signed by
the party to be charged therewith.

4.

Severability.  If any term or provision of this Assignment or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Assignment or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Assignment shall be valid and enforced to the fullest extent
permitted by law.

5.

Counterparts.  This Assignment may be executed in multiple counterparts, each of
which shall be an original and all of which counterparts taken together shall be
and constitute one and the same agreement.





26




125165.11 




IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed and delivered by their duly authorized representatives as of the day,
month and year first above written.  




Assignor

Assignee




VLASS TEMPLE TERRACE, LLC,

DIVERSIFIED/VLASS TEMPLE

a Georgia limited liability company

TERRACE JV, LLC,

a Delaware limited liability company

By:  ___________________________

       Michael B. Vlass, Manager

By:  Inland Diversified Temple Terrace

        Member L.L.C., a Delaware limited     liability company




By:   ___________________________

       Name:

       Its:  







and




VLASS TEMPLE TERRACE, LLC,

a Georgia limited liability company




By:  ______________________________

       Michael B. Vlass, Manager











27




125165.11 




EXHIBITS TO ASSIGNMENT OF LEASES AGREEMENT




EXHIBIT A:  LEGAL DESCRIPTION OF THE PROPERTY

EXHIBIT B:  LIST OF ASSIGNED




 





28




125165.11 




FIRST AMENDMENT TO LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF INLAND
DIVERSIFIED/VLASS TEMPLE TERRACE JV, LLC




THIS FIRST AMENDMENT TO LIMITED LIABILITY COMPANY OPERATING AGREEMENT (this
"Amendment") OF INLAND DIVERSIFIED/VLASS TEMPLE TERRACE JV, LLC, a Delaware
limited liability company (the "Company") is made and entered into on April 29,
2010 (the "Effective Date"), by and between INLAND DIVERSIFIED TEMPLE TERRACE
MEMBER L.L.C., a Delaware limited liability company, having an address at c/o
2901 Butterfield Road, Oak Brook, Illinois  60523 ("Inland Member"); and VLASS
TEMPLE TERRACE, LLC, a Georgia limited liability company, having an address at
c/o Meridian Buckhead, 3334 Peachtree Road, Suite 1703, Atlanta, Georgia
 ("Vlass Member").

R E C I T A L S :




A.

Inland Member and Vlass Member entered into that certain Limited Liability
Company Operating Agreement of Inland Diversified/Vlass Temple Terrace JV, LLC
("Agreement") with an execution date of March 21, 2010, with respect to the
redevelopment of certain property located in Temple Terrace, Florida which is
referred to in the Agreement as “Area A - Phase I Property (“Property”) which
Property is and more specifically described in the Agreement.  

B.

Inland Member and Vlass Member now desire to amend the Agreement as below set
forth.

NOW, THEREFORE, for a good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Inland Member and Vlass Member
hereby agree as follows:

1.

Conditions Deadline. Section 12.1 of the Agreement is hereby amended so that the
term “Conditions Deadline” shall be defined as May 21, 2010.

2.

Execution and Counterparts. Facsimile or E-Mail transmissions of executed copies
of this Amendment to the respective offices of the parties to this Amendment and
their respective counsel shall be deemed originals.  This Amendment may be
executed in counterparts, each of which shall be deemed an original but all of
which shall constitute one and the same instrument.

3.

Ratification.  As amended by this Amendment, the Agreement remains in full force
and effect in accordance with its terms.

IN WITNESS WHEREOF, this Amendment has been executed by Inland Member and Vlass
Member, to be effective as of the Effective Date.

INLAND MEMBER:

VLASS MEMBER:

Inland Diversified Temple Terrace Member, L.L.C. 

Vlass Temple Terrace, LLC 




By: Inland Diversified Real Estate Trust, Inc.,

       a Maryland corporation, its sole member




By:  /s/ Barry L. Lazarus

By:  /s/ Michael B. Vlass

Name: Barry Lazarus

Name: Michael B. Vlass

Its:  President

Its:  Manager








29.







125165.12




SECOND AMENDMENT TO LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF INLAND
DIVERSIFIED/VLASS TEMPLE TERRACE JV, LLC




THIS SECOND AMENDMENT TO LIMITED LIABILITY COMPANY OPERATING AGREEMENT (this
"Amendment") OF INLAND DIVERSIFIED/VLASS TEMPLE TERRACE JV, LLC, a Delaware
limited liability company (the "Company") is made and entered into on May 21,
2010 (the "Effective Date"), by and between INLAND DIVERSIFIED TEMPLE TERRACE
MEMBER L.L.C., a Delaware limited liability company, having an address at c/o
2901 Butterfield Road, Oak Brook, Illinois  60523 ("Inland Member"); and VLASS
TEMPLE TERRACE, LLC, a Georgia limited liability company, having an address at
c/o Meridian Buckhead, 3334 Peachtree Road, Suite 1703, Atlanta, Georgia
 ("Vlass Member").

R E C I T A L S :




A.

Inland Member and Vlass Member entered into that certain Limited Liability
Company Operating Agreement of Inland Diversified/Vlass Temple Terrace JV, LLC
("Original Agreement") with an execution date of March 21, 2010, with respect to
the redevelopment of certain property located in Temple Terrace, Florida which
is referred to in the Agreement as “Area A - Phase I Property (“Property”) which
Property is and more specifically described in the Agreement.  The parties
subsequently entered into that certain First Amendment to Limited Liability
Company Operating Agreement of Inland Diversified/Vlass Temple Terrace JV, LLC
dated April 29, 2010 (“First Amendment”)(the Original Agreement and First
Amendment hereinafter referred to as the “Agreement”).

B.

Inland Member and Vlass Member now desire to amend the Agreement as below set
forth.

NOW, THEREFORE, for a good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Inland Member and Vlass Member
hereby agree as follows:

1.

Conditions Deadline. Section 12.1 of the Agreement is hereby amended so that the
term “Conditions Deadline” shall be defined as June 15, 2010.

2.

Execution and Counterparts. Facsimile or E-Mail transmissions of executed copies
of this Amendment to the respective offices of the parties to this Amendment and
their respective counsel shall be deemed originals.  This Amendment may be
executed in counterparts, each of which shall be deemed an original but all of
which shall constitute one and the same instrument.

3.

Ratification.  As amended by this Amendment, the Agreement remains in full force
and effect in accordance with its terms.

IN WITNESS WHEREOF, this Amendment has been executed by Inland Member and Vlass
Member, to be effective as of the Effective Date.

INLAND MEMBER:

VLASS MEMBER:

Inland Diversified Temple Terrace Member, L.L.C. 

Vlass Temple Terrace, LLC 




By: Inland Diversified Real Estate Trust, Inc.,

       a Maryland corporation, its sole member




By:  /s/ Barry L. Lazarus

By: /s/ Michael B. Vlass

Name: Barry Lazarus

Name: Michael B. Vlass

Its:  President

Its:  Manager





127387.1




THIRD AMENDMENT TO LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF INLAND
DIVERSIFIED/VLASS TEMPLE TERRACE JV, LLC




THIS THIRD AMENDMENT TO LIMITED LIABILITY COMPANY OPERATING AGREEMENT (this
"Amendment") OF INLAND DIVERSIFIED/VLASS TEMPLE TERRACE JV, LLC, a Delaware
limited liability company (the "Company") is made and entered into on June 15,
2010 (the "Effective Date"), by and between INLAND DIVERSIFIED TEMPLE TERRACE
MEMBER L.L.C., a Delaware limited liability company, having an address at c/o
2901 Butterfield Road, Oak Brook, Illinois  60523 ("Inland Member"); and VLASS
TEMPLE TERRACE, LLC, a Georgia limited liability company, having an address at
c/o Meridian Buckhead, 3334 Peachtree Road, Suite 1703, Atlanta, Georgia
 ("Vlass Member").

R E C I T A L S :




A.

Inland Member and Vlass Member entered into that certain Limited Liability
Company Operating Agreement of Inland Diversified/Vlass Temple Terrace JV, LLC
("Original Agreement") with an execution date of March 21, 2010, with respect to
the redevelopment of certain property located in Temple Terrace, Florida which
is referred to in the Agreement as “Area A - Phase I Property (“Property”) which
Property is and more specifically described in the Agreement.  The parties
subsequently entered into that certain First Amendment to Limited Liability
Company Operating Agreement of Inland Diversified/Vlass Temple Terrace JV, LLC
dated April 29, 2010 (“First Amendment”) and that certain Second Amendment to
Limited Liability Company Operating Agreement of Inland Diversified/Vlass Temple
Terrace JV, LLC dated May 21, 2010 (“Second Amendment”) (the Original Agreement,
First Amendment and Second Amendment hereinafter referred to as the
“Agreement”).

B.

Inland Member and Vlass Member now desire to amend the Agreement as below set
forth.

NOW, THEREFORE, for a good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Inland Member and Vlass Member
hereby agree as follows:

1.

Conditions Deadline. Section 12.1 of the Agreement is hereby amended so that the
term “Conditions Deadline” shall be defined as July 1, 2010.

2.

Execution and Counterparts. Facsimile or E-Mail transmissions of executed copies
of this Amendment to the respective offices of the parties to this Amendment and
their respective counsel shall be deemed originals.  This Amendment may be
executed in counterparts, each of which shall be deemed an original but all of
which shall constitute one and the same instrument.

3.

Ratification.  As amended by this Amendment, the Agreement remains in full force
and effect in accordance with its terms.

IN WITNESS WHEREOF, this Amendment has been executed by Inland Member and Vlass
Member, to be effective as of the Effective Date.

INLAND MEMBER:

VLASS MEMBER:

Inland Diversified Temple Terrace Member, L.L.C. 

Vlass Temple Terrace, LLC 




By: Inland Diversified Real Estate Trust, Inc.,

       a Maryland corporation, its sole member




By: /s/ Barry L. Lazarus

By: /s/ Michael B. Vlass

Name: Barry Lazarus

Name: Michael B. Vlass

Its:  President

Its:  Manager





127387.1










FOURTH AMENDMENT TO LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF INLAND
DIVERSIFIED/VLASS TEMPLE TERRACE JV, LLC

THIS FOURTH AMENDMENT TO LIMITED LIABILITY COMPANY OPERATING AGREEMENT (this
"Amendment") OF INLAND DIVERSIFIED/VLASS TEMPLE TERRACE JV, LLC, a Delaware
limited liability company (the "Company") is made and entered into on June 30,
2010 (the "Effective Date"), by and between INLAND DIVERSIFIED TEMPLE TERRACE
MEMBER L.L.C., a Delaware limited liability company, having an address at c/o
2901 Butterfield Road, Oak Brook, Illinois 60523 ("Inland Member"); and VLASS
TEMPLE TERRACE, LLC, a Georgia limited liability company, having an address at
c/o Meridian Buckhead, 3334 Peachtree Road, Suite 1703, Atlanta, Georgia ("Vlass
Member").

RECITALS:

A.

Inland Member and Vlass Member entered into that certain Limited Liability
Company Operating Agreement of Inland Diversified/Vlass Temple Terrace JV, LLC
("Original Agreement") with an execution date of March 21,2010, with respect to
the redevelopment of certain property located in Temple Terrace, Florida which
is referred to in the Agreement as "Area A - Phase I Property ("Property") which
Property is and more specifically described in the Agreement. The parties
subsequently entered into that certain First Amendment to Limited Liability
Company Operating Agreement of Inland Diversified/Vlass Temple Terrace JV, LLC
dated April 29,2010 ("First Amendment") and that certain Second Amendment to
Limited Liability Company Operating Agreement of Inland Diversified/Vlass Temple
Terrace JV, LLC dated May 21, 2010 ("Second Amendment") and that certain Third
Amendment to Limited Liability Company Operating Agreement of Inland
Diversified/Vlass Temple Terrace JV, LLC dated June 15, 2010 ("Third Amendment")
(the Original Agreement, First Amendment, Second Amendment and Third Amendment
hereinafter referred to as the "Agreement").

B.

Inland Member and Vlass Member now desire to amend the Agreement as below set
forth.

NOW, THEREFORE, for a good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Inland Member and Vlass Member
hereby agree as follows:

1.

Developers Agreement Assignment Indemnification. The following is added to the
end of Recital B
of the Agreement:

"Notwithstanding the foregoing, Vlass Member shall indemnify the Company for all
liabilities related to the Area A - Phase I Redevelopment Obligations which
arose before the date such Area A - Phase I Redevelopment Obligations are
assigned to the Company (except to the extent specifically intended to be
assumed by or paid for by the Company in accordance with the terms of this
Agreement) and the Company shall indemnify the Vlass Member for all liabilities
related to the Area A - Phase I Redevelopment Obligations which arise after the
date of such assignment."




2. Main Street Extension. The following is added to the end of Section 1.26 of
the Agreement:




"Vlass Member shall simultaneously construct and complete the new "Main Street"
for Area A of the Developer's Property within the Main Street Extension at the
same time that it constructs and completes the corresponding portion of the Area
A-Phase I Land also shown as "Main Street Area" on the Site Plan. In the event
the Vlass Member fails to construct and complete the Main Street Extension
and/or the "Main Street Area" in Area A-Phase I Land in accordance with the
requirements set forth in the Developer's Agreement or this Agreement, then the
Inland Member shall have the right to complete such work and the Inland Member
shall be reimbursed for its costs incurred with respect thereto ("Main Street
Reimbursement"). In the event Vlass Member fails to pay

Inland Member the Main Street Reimbursement within ten (10) days after a written
request from Inland Member, then an amount equal to the Main Street
Reimbursement shall be deducted from distributions owed to Vlass Member pursuant
to Article 5, Section 8.4 and/or Section 10.3of this Agreement."




127921.32

2151462-1 10486.0003903










3.

Environmental Insurance. The following is added to the end of Section 4.1
(b)(iii):

"Vlass Member shall also be responsible for obtaining environmental insurance
for the Area A -Phase I Property with a ten (10) year term with a $1,000,000
limit per incident/$ 1,000,000,000 policy aggregate limit with a deductible of
no more than $ 100,000.00 ("Environmental Insurance"). The insurance policy
shall name the Company, Vlass Member, and Inland Member as insured parties (with
the option to add a lender if necessary). The Company shall pay for one half
(1/2) of the cost of the Environmental Insurance and the Inland Member shall pay
for one half (1/2) of the cost of the Environmental Insurance."

4.

Modifications to Master Developer's Agreement. The following is added to the end
of Section 12.1(c) of the Agreement:

"Notwithstanding the foregoing, Vlass Member shall not further amend the
Developer's Agreement without the prior written consent of the Inland Member,
which consent shall not be unreasonably withheld, delayed or conditioned, and
which shall be deemed given if Inland Member shall not have provided notice of
disapproval of a proposed amendment to Vlass Member within ten (10) days
following its receipt of the proposed amendment."

5.

Exhibits. Exhibit "C" and Exhibit "D" of the Agreement are hereby deleted and
replaced with the Exhibit "C" and Exhibit "D" attached to this Amendment and by
this reference made a part hereof. In addition, the materials attached hereto as
Exhibit "L", Exhibit "M" and Exhibit "N" are by this reference made a part
hereof and inserted as the referenced exhibits in the Agreement. Henceforth, any
and all references in the Agreement to each of the various exhibits described
hereinabove shall be and mean reference to the corresponding exhibit attached
hereto.

6.

Execution and Counterparts. Facsimile or E-Mail transmissions of executed copies
of this Amendment to the respective offices of the parties to this Amendment and
their respective counsel shall be deemed originals. This Amendment may be
executed in counterparts, each of which shall be deemed an original but all of
which shall constitute one and the same instrument.

7.

Ratification, As amended by this Amendment, the Agreement remains in full force
and effect in accordance with its terms.




127921.33

2151462-1 10486.0003903










IN WITNESS WHEREOF, this Amendment lias been executed by Inland Member and Vlass
Member, to be effective as of the Effective Date.







VLASS MEMBER:




VLASS TEMPLE TERRACE, LLC, a Georgia limited liability company







By:     /s/ Michel B. Vlass

Michael B. Vlass, Manager











































[Signatures Continue on Next Page]





127921.34

2151462-1 10486.0003903










INLAND MEMBER:







INLAND DIVERSIFIED TEMPLE TERRACE MEMBER, L.L.C., a Delaware limited liability
company







By:   Inland Diversified Real Estate Trust, Inc., a

Maryland corporation, its sole member




By: /s/ Barry L. Lazarus

  Barry Lazarus, President   














127921.35

2151462-1 10486.0003903


